             Case
             Case 5:18-cv-04081-BLF
                  5:18-cv-04081-BLF Document
                                    Document 42
                                             42 Filed
                                                Filed 02/08/19
                                                      02/08/19 Page
                                                               Page 1
                                                                    1 of
                                                                      of 85
                                                                         85                                    I


                                                                                                               i


 1   Damian P. Richard, Esq. (SBN 262805)
 2   Sessions, Fishman, Nathan & Israel, LLP
     1545 Hotel Circle South, Suite 150
 3   San Diego, CA 92108-3426
 4   Tel:   619/758-1891
 „
 D
     Fax:   619/296-2013
     drichard@sessions. legal
 6   Attorneysfor Defendant
 7   Transworld Systems Inc.


                           UNITED STATES DISTRICT COURT


                        NORTHERN DISTRICT OF CALIFORNIA
10



11   OSKAR LIZARRAGA-DAVIS,                          ) Case No.         5:18-cv-04081
12                                                   )
                        Plaintiff,                   ) DEFENDANT TRANSWORLD
13                                                                                                         r
                                                     )       SYSTEMS INC. 'S DECLARATION
14          VS.                                      ) IN SUPPORT OF MOTION FOR
                                                     ) SUMMARY JUDGMENT
15   TRANSWORLD SYSTEMS, INC,,                       )
IS
                                                     )                                                     I

17
                        Defendant.
                                                                                                       i:
18
            I, Bradley Luke, hereby affirm and declare as follows:                                     :

                                                                                                       i
19          1.    I am employed by Transworld Systems Inc. (hereinafter *TSI"), a                      :

                                                                                                       :


20   servicer for National Collegiate Student Loan Trust 2006-4 ("NCSLT 2006-4"),                      i

     pertaining to the student loan forming the subject matter of this action filed by

22   plaintiff, Oskar Lizarraga-Davis ("Plaintiff').                TSI is the loan servicer and
                                                                                                   !
23   designated Custodian of Records for Plaintiffs student loan owing to NCSLT

9A   2006-4. TSI maintains loan history records for NCSLT 2006-4.
25
            2.    I am over the age of 18 and competent to testify to the matters stated

26   herein. I am the Director of Operations for TSI. I am duly authorized to make the
27                                      *                «
     representations contained in this declaration for and on behalf of both TSI and

28   NCSLT 2006-4.
                                                                                                   (

                            Declaration in Support of Motion for Summary Judgment
               Case
               Case 5:18-cv-04081-BLF
                    5:18-cv-04081-BLF Document
                                      Document 42 Filed 02/08/19 Page 2 of 85




              3.     As a loan servicer and Custodian of Records for NCSLT 2006-4, TSI
    2                   _                                       .        t   4
        maintains the dedicated system of records pertaining to NCSLT 2006-4 student

    3   loans on NCSLT 2006-4's behalf, including, but not necessarily limited to, student
    4
        loan applications and agreements, loan origination and assignment documents,
    5

        disbursements, payments, credits, forbearance and deferments, interest accrual,
    6

        collections, and any other records or transactions that could impact the servicing
    7                          "
        of the student loan.                                                                                    !

              4.     TSI replaced NCSLT 2006-4's prior servicer, the Pennsylvania

        Higher Education Assistance Agency, who conducted its student loan servicing

11      operations commercially as American Education Services ("AES"). In addition to

12      maintaining the NCSLT 2006-4's loan servicing system, TSI also maintains real-

13      time, electronic access to the loan servicing records of AES.                      TSI employees,

14      including myself, receive education and training on the AES loan servicing system

is      and how to view and retrieve AES servicing records.

16            5.     It is a regularly-conducted business practice of NCSLT 2006-4 to

17      incorporate the loan origination and AES servicing records into the NCSLT 2006

18      4 business records, and NCSLT 2006-4 relies on the accuracy of these records in

19      the ordinary course of its student loan business.                                                   =


20
              6.     These student loan records referenced below and attached as exhibits                   ;


21      to this Declaration were created, compiled and recorded as part of regularly                        :

22                                 •   •                            ,                         „       .
        conducted business activity at or near the time of the event and from information
23
^       transmitted from a person with personal knowledge of said event and a business
24

        duty to report it, or from information transmitted by a person with personal
25

        knowledge of the accounts or events described within the business record.                   Such
26

        records are created, kept, maintained, and relied upon in the course of the ordinary
27

        and regularly conducted business activity of NCSLT 2006-4 and TSI as servicer
28                                                          J

        and Custodian of Records for NCSLT 2006-4.


                                   Declaration in Support of Motion for Summary Judgment
                                                                                                                      I

               Case
               Case 5:18-cv-04081-BLF
                    5:18-cv-04081-BLF Document
                                      Document 42
                                               42 Filed
                                                  Filed 02/08/19
                                                        02/08/19 Page
                                                                 Page 3
                                                                      3 of
                                                                        of 85
                                                                           85
                                                                                                                  i




              7.    I have reviewed the student loan records described in this declaration.

              The CFPB Consent Order


              8.    On September 14, 2017, TSI entered a Stipulation and Consent to the
                                                                                                                      :

 s   to the Issuance of a Consent Order with the Regional Director for the Northeast                                  ;



 6   Region for the Office of Supervision for the Consumer Financial Protection

 7   Bureau ("CFPB").       The CFPB Consent Order is cited at                         12-15 of Plaintiffs'

 8   First Amended Complaint ("FAC"). (Dkt. 23.)

              9.    The period covered by the Consent Order was from November 1,                                  ;




10   2014 to April 25, 2016.
li
              10.   TSI entered the Consent Order without admitting or denying any
12

     wrongdoing.
13

              II.   During and after the CFPB investigation TSI conducted a review of
14

     all NCSLT 2006-4 accounts, including the student loan account pertaining to
15


     Plaintiff, and determined that Plaintiffs account was not subject to the Consent
                                                                                                                  1
     Order.
17
                                                                                                              ;
                                                                                                              i
18
              12.   Plaintiffs student loan account is not subject to the Consent Order                       ;




19   for the following reasons:

20                  a. At the time NCSLT 2006-4 Hied the state-court lawsuit against

21                     Plaintiff,   on    May      6,    2017,     and currently,        NCSLT 2006-4

22                     maintains complete documentation that NCSLT 2006-4 owns

23                     Plaintiffs student loan;

24
                    b. At the time NCSLT 2006-4 filed the state-court lawsuit against
25
                       Plaintiff,   on    May      6,   2017,      and currently,        NCSLT     2006-4
26
                       maintains     a   complete chain             of assignment        evidencing    that
27
                       Plaintiffs student loan was transferred to and is owned by
28
                       NCSLT 2006-4;

                                                                                                              v




                               Declaration in Support of Motion for Summary Judgment                          ;
                                                                                                              ;
                                                                                                              i
                                                                                                              1
            Case
            Case 5:18-cv-04081-BLF
                 5:18-cv-04081-BLF Document
                                   Document 42
                                            42 Filed
                                               Filed 02/08/19
                                                     02/08/19 Page
                                                              Page 4
                                                                   4 of
                                                                     of 85
                                                                        85
                                                                                            I
                                                                                                :


                                                                                                i
                                                                                            :
                                                                                                :

                  c. Plaintiffs student loan was transferred and assigned to NCSLT

                      2006-4 shortly after Plaintiff originated the loan and prior to any

                     payment becoming due; and

                  d. At the time NCSLT 2006-4 filed the state-court lawsuit against

                     Plaintiff, on May 6, 2017, and currently NCSLT 2006-4 maintains

                      sufficient evidence to prove that Plaintiffs student loan debt

                      exists and is in default.

           Plaintiffs NCSLT 2Q06-4 Student Loan

            13.   On June     10, 2006, Plaintiff executed a "Loan Request/Credit
10


lx   Agreement" with GMAC Bank, N.A. in order to fund his enrollment at the

12   University of California-Davis ("UC-Davis") during the academic period from

13   May 2006 through December 2006 in the amount of $25,000. The loan is subject

14   to the terms and conditions affixed to the Credit Agreement. The first paragraph

is   on page 1 of the terms and conditions provides that, "The words "you", "your",
                                                                                            !
is   "yours", and "Lender" mean GMAC Bank, its successors and assigns, and any

iv   other holder of this Credit Agreement." On page 3, f L(4) Plaintiff agrees to the      ;


18   term that his lender "may assign this Credit Agreement at any time." Attached as

19   Exhibit 1 to this Declaration is a true and correct copy of the Credit Agreement

20   signed by Plaintiff.
21
            14.   On June 26, 2006, the student loan was approved and $25,000.00 in
22                                 *                      »   •
     student loan funds were disbursed to Plaintiff exclusively for the purposes of
23
'    Plaintiffs enrollment at UC-Davis. None of the loan proceeds were returned or
24

     refunded. Attached as Exhibit 2 to this Declaration is a true and correct copy of
25

     the Note Disclosure Statement. Exhibits 1 and 2 were made in the regular course
26

     of a business and prepared by NCSLT 2006-4's Program Lender, GMAC Bank,
27

     N.A., and are now kept in the ordinary course of business within the NCSLT
28

     2006-4's loan servicing system maintained by TSI.


                             Declaration in Support of Motion for Summary Judgment
                                                      4
                Case
                Case 5:18-cv-04081-BLF
                     5:18-cv-04081-BLF Document
                                       Document 42
                                                42 Filed
                                                   Filed 02/08/19
                                                         02/08/19 Page
                                                                  Page 5
                                                                       5 of
                                                                         of 85
                                                                            85


                                                                                                               :




    1          15.    On December 7, 2006, Plaintiffs student loan was then transferred,
                                                                                                               ;

    2   sold, and assigned to NCSLT 2006-4 for valuable consideration, in the ordinary                         ;



        course of the securitization process. The student loan was in good standing and                        i
    4                                                                          t

        not in default on December 7, 2006, when it was assigned to NCSLT 2006-4, as
    5
                                                                                                               1
        Plaintiff was still enrolled at UC- Davis and the student loan had not yet become
    6

        due.                                                                                                   ;

               16.    The assignment of the student loan to NCSLT 2006-4 was made                              :
    8

        pursuant to the Pool Supplement and Deposit and Sale Agreement.                             Upon
                                                                                                               I
        assignment,   the   Credit    Agreement          and     Note     Disclosure    Statement   were

        simultaneously transferred to NCSLT 2006-4.                    Attached as Exhibits 3 and 4

12      respectively, are true and correct copies of the Pool Supplement and Deposit and

13      Sale Agreement.     Both Exhibits 3 and 4, along with the Credit Agreement, and

14      Note Disclosure Statement, are kept in the NCSLT 2006-4 loan servicing system,

is      maintained by TSI.     Exhibit 3 contains a redacted exceipt from the Schedule of
                                                                                                           :




is      transferred student loans referenced within the Pool Supplement, documenting the
                                                                                                           i

1?      assignment and transfer of Plaintiffs student loan to NCSLT 2006-4.                                    t

IS
               17.    Between 2008 and 2011               Plaintiff requested seven (7) separate

19      forbearances/deferments through NCSLT 2006-4fs prior servicer, AES. Attached

20      as Exhibit 5 to this Declaration is a true and correct copy of the AES                             ;

                                                                                                           ;
21      Deferment/Forbearance record for Plaintiffs NCSLT 2006-4 loan. Attached as
22                                                                         •
""      Exhibit 6 through Exhibit 12 are the 7 separate written deferment requests sent
23
"       by Plaintiff between 2008 and 20 1 1 .
24
               18.    On February 27, 2010, AES sent Plaintiff a letter on behalf of
25

        NCSLT 2006-4 acknowledging one of his deferment requests and his updated
26

        enrollment to Foothill College, the header on the first page of the letter stated,
21

        "National Collegiate Trust." Attached as Exhibit 13 to this Declaration is a true
28                                                                                                         :

        and correct copy of the letter.                                                                    :




                                                                                                           1
                                Declaration in Support of Motion for Summary Judgment

                                                                                                           :
            Case
            Case 5:18-cv-04081-BLF
                 5:18-cv-04081-BLF Document
                                   Document 42 Filed 02/08/19 Page 6 of 85




 1         19.    Prior to his default, and refusal to pay, Plaintiff made several

 2   payments on his student loan, with the last payment posted on February 13, 2015.
 3

     Attached as Exhibit 14 is a true and correct copy of the AES servicing records
 4                    .   .                       ,        %                    ...
     pertaining to Plaintiffs student loan, including the Loan Financial History.
 5

           20.    Attached as Exhibit 15 is a true and correct copy of Plaintiffs post-

     default Loan Payment History Report.
 7                  '
           21.   After February 13, 2015, Plaintiff failed to make another payment on
 8

     his student loan, and an unpaid balance of $32,726.55 remains due and owing to

     NCSLT 2006-4.
10


           1 declare under penalty of perjury under the laws of the United States of
ii


12   America that the foregoing is true and correct.

13         Executed this 8th day of February, 2019, at Peachtree Corners, Georgia.

14



15                                                             7X%^
IS                                                             Bradley Luke

17


18                                                                                        I

19

                                                                                          :

20



21



22



23


24



25



26


27


28




                              Declaration in Support of Motion for Summary Judgment
                                                       6

                                                                                          i
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 7 of 85




         Exhibit 1



                                                            Exhibit 1
                                          Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 8 of 85
    (Page 2   of        2>



                                                                     es



                                                                     58206 065315

                                      t
                                                    * Cosigned *                             Loan Request/Credit Agreement - Signature Page

                                                 NON-NEGOTIABLE CREDIT AGREEMENT - THIS IS A CONSUMER CREDIT TRANSACTION
                                                                                                                                                                         ;


                         LOAN PROGRAM INFORMATION                                            ~
                        GMAC Bank Undergraduate Loan                                                                                               Academic Period: 05/2006-12/2006

                         Lender GMAC Bank                                                        School; UNIVERSITY OF CALIFORNIA DAVIS

                       - Loan Amount Requested: $25000.00                                        Repayment Option: Interest Only
                         Deferral Period Margin: 4,75                                            Repayment Period Margin: 4.75                      Loan Origination Fee Percentage; 5.00
                                                                                                                                                    This fee msy vary -see paragraph F, page 3-
                                                                                                                                                    Bank will always usaoss the foa at origination, " '


                         STUDENT BORROWER INFORMATION (Must be old enough to enter Into a binding contract)

                         Borrower Name: Oskar A llzarragadavis                                           Home Address:                              San Diego, CA 92103
                         Social Security #:       4043                                                   Date of Birth:             1983                 ' Home Telephone:'                        4267

                        ' Student Citizenship (check one box):                0 U.S. Citizen                  Eligible Non-CltizenfAttech froni & back copy of CIS or student Visa card)
                         Note; Personal reference name and address cannot match (hat of the Cosigner,
                                                                                                                     Reference Home Tel Ik             1S3               wotk^Tel fc        atii
                         Reference Street Address:
                         Reference City/StBte/Zp:_jyLMg&_£Aj(l2j2_
l


:
                   •     COSIGNER INFORMATION (Must be old enough to enter Into a binding contract)
I

                         Cosigner Name: Consuelo B Hayes                                                 Home Address:                                   San Diego, CA 92139
                         Social Security #:    -01 1 0                                                   Date of Birth:             1924                     Home Telephone:                       8388
                         Have you ever defaulted on a student loan or declared bankruptcy?     (!) No                             Yea
                         Current Employer: UNITED STATES FEDERAL SOVBWME                                                                                       Employer Telephone; 6194708389
                         Current Position: Retired                         Yearn There: 30 Years
                         Years at Previous Employment: 30 Years

                         Alimony, child support, or separate maintenance Inocmes do not have to be revealed If you do not want them considers for repaying this
                         obligation. If you are relying on such additional income, please provide details on a separata sheet of paper.
                                                                                                                                                                                   cr
                         Cosigner Citizenship (check one box);                 0 US. Citizen             D Eligible Non-Citizen (Allach front & back copy of CIS)
                         Note:' Personal reference name and address cannot match that ol the Student                                                                               to
                         Personal Reference Name: Esther Goodwalt                            Reference Home Tel ft                                    -2221
                         Reference Street Address:                                                                                                                           1—3

                         Reference Citv/Stata/Zip:  Nattnml rutv c& tunsn
                          hafc—               * , i , 9 ^JSBSSSS5SS53-SS3SjCS33SUJmAL»m-i.



                         By my signature, I certify that I have read, understand and agree lo the terms of and undertake the obligations set forth on sit four (4) pagff ofifils Loan Request/Credit
                         Agreement. GM.0S-0S.CSX1. 20.0406 ("Credit Agreement"). I understand that any person who knowingly makes a fatso statement or misfepresentntion on this fnim is
                         subject to penalties, which may include tints or imprisonment This Credit Agreement is signed under Seal. I understand thatl am riot tbuuirgftu fax my signature on
                         nor lo sign electronically this Credit Agreement arid any related notices that require signature. If 1 choose to fax my signature on or tChrtgn electronically this Credit
                         Agreement aria any rcnueo nonces uuji require sigrawre, i mtena : <1/ nny lax or electronic signature to oe an electronic signature unaer appiu

                         (it) any fax pri rrtout or printout of Lender's electronic record of this Credit Agreement and related noticed to be an original document, (iijyto wuv«.»                 „1U1 U1V
                         Lender by electronic records and electronic signatures, njid (i v) that this Credit Agreement will not be governed by Article 3 of the Uniform Commercial Code, and my
                         obligations under this Credit Agreement will not be subject to, but any transfer of my obligations will be subject to, Article 9 of the UnlfoFurbommeroial Code,
                                                                                                                                                                               &
                         PLEASE SIGN BELOW - RETURN This Pj                                        With Proof of leebrrie and Other Information (if apblicableT - FAiffio: 800-704-9406
                         Signature of Borrower                                                          LS3                                                    Pate (o - (ft- Ob
                                                                 ^



                         BY SIGNING THIS CREDIT AGREEMENT BELOW, I CERTIFY THAT I INTEND TO (i) APPLY FOR
                         JOINT CREDIT AND^ii) BE JOINTLY LIABLE WITH THE BORROWER FOR THIS LOAN.


              X          Signature of Cosigner             (^0vUa*im U Hua                                                                                     Date.                         C>




                         GM. 05-06,CSX1 ,20,0406        LENDER COPY
                         PN01_GM_05-06_CSXl_F_X_LIZARRAGAD_A103826471.pdf                                                                                                               GMCUIO
                        Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 9 of 85

In this Credit Agreement, the words 1°, "me", "my", and "mine" mean the person(s)                 owed in less than 20 years, in which case the Repayment Period will be the number of
who signed this Credit Agreement as Borrower and Cosigner. The words "you", "your",               months necessary to pay in full the amount I owe at the minimum payment.
"yours", and "Lender" mean GMAC Bank, its successors and assigns, and any other                   D. INTEREST:
holder of this Credit Agreement. "School" means the school named at the top of the                1. Accrual - Beginning on the Disbursement Date, interest will be calculated at the
first page of this Credit Agreement. The "servicer" means the Lender or any entity it             Variable Rate (Paragraph D.2) and charged on the Principal Sum, and on any unpaid
designates to service my loan.                                                                    interest later added to the Principal Sum according to Paragraph D.3. During the
A. PROMISE TO PAY: I promise to pay to you the principal sum of the Loan Amount                   Repayment Period, interest will be calculated at the Variable Rate and charged on the
Requested shown on the first page of this Credit Agreement, to the extent it Is                   outstanding balance of this Credit Agreement until all amounts are paid in full. Interest
advanced to me or paid on my behalf, and any Loan Origination Fee added to my loan                will be calculated on a daily simple interest basis. The daily interest rate will be equal
(see Paragraph F) ("Principal Sum"), interest on such Principal Sum, interest on any              to the annual interest rate in effect on that day, divided by the number of days in that
unpaid interest added to the Principal Sum and late fees (see Paragraph E.6).                     calendar year.
B. IMPORTANT -READ THIS CAREFULLY:                                                                2. Variable Rate - The "Variable Rate" is equal to the Current Index plus a Margin.
1. When you receive my signed Credit Agreement, you are not agreeing to lend me                   The Margins for both the Deferment Period and the Repayment Period are shown on
money. If you decide to make a loan to me, you will electronically transfer the loan              the first page of this Credit Agreement. In no event will the Variable Rate exceed the
funds to the School for me, mail a loan check to the School for me, or mail a loan                maximum interest rate allowed by the laws of the Commonwealth of Pennsylvania.
check directly to me. You have the right to not make a loan or to lend an amount less             The Variable Rate will change quarterly on the first day of each January, April, July
than the Loan Amount Requested. I agree to accept an amount less than the Loan                    and October (the "Change Date(s)") If the Current Index changes. The "Current Index"
Amount Requested and to repay that portion of the Loan Amount Requested that you                  for any calendar quarter beginning on a Change Date (or for any shorier period
actually lend to me. You have the right to disburse my loan through an agent. At your             beginning on any Disbursement Date and ending on the last day of a calendar quarter)
option, you may also make any loan check co-payable to me and the Cosigner.                       is based on the one-month London interbank Offered Rate ("LIBOR") as published in
2. HOW I AGREE TO THE TERMS OF THIS LOAN. By signing this Credit                                  the "Money Rates" section of The Wall Street Journal. The index for each calendar
Agreement, and submitting it to the Lender, I am requesting that you make this loan to            quarter (or for any shorter period beginning on a Disbursement Date and ending on
me in an amount equal to the Loan Amount Requested plus any Loan Origination Fee                  the last day of a calendar quarter) will equal the average of the LIBOR rates published
described in Paragraph F of this Credit Agreement. If you approve this request and                on the first business day of each of the three (3) immediately preceding calendar
agree to make this loan, you will notify me In writing and provide me with a Disclosure           months, rounded to the nearest one-hundredth percent (0.01%). If The Wall Street
Statement, as required by law, at the time the Loan proceeds are disbursed. The                   Journal is not published or the Current Index is not given on that date, then the Current
Disclosure Statement is incorporated herein by reference and made a part hereof.                   Index will be determined by using the immediately preceding published Current Index.
The Disclosure Statement will tell me the amount of the loan which you have                        If the Current Index is no longer available, you will choose a comparable index.
a pproved, the amount of the Loan Origination Fee, and other important information. I             3. Capitalization - If I have elected the "Full Deferral" repayment option (the applicable
will let you know that I agree to the terms of the loan as set forth in this Credit               repayment option is stated on the first page of this Credit Agreement), I am not
Agreement and in the Disclosure Statement by doing either of the following:                       obligated to make any payments until the loan enters the Repayment Period and you
(a) endorsing or depositing the check that disburses the loan proceeds; or (b) allowing           will add unpaid accrued interest to the principal loan balance as of the last day of each
the loan proceeds to be used by or on behalf of the Student without objection. Upon               calendar quarter (the last day of December, March, June and September) during the
receipt of the Disclosure Statement, I will review the Disclosure Statement and notify            Deferment Period and as of the last day of my Deferment Period. Interest that is added
you in writing if I have any questions. If I am not satisfied with the terms of my loan as        to principal is called "Capitalized" interest. Capitalized interest will be treated as
disclosed in the Disclosure Statement, I may cancel my loan. To cancel my loan, I will            principal. In addition, Jf I am in default (see Paragraph I) and the loan has been sold to
give you a written cancellation notice within ten (10) days after I receive the Disclosure         TERI (see Paragraph L.12), TERI may capitalize accrued and unpaid interest as of the
Statement. If loan proceeds have been disbursed, I agree that I will immediately                  date it purchases my loan. I understand that you will also add all accrued and unpaid
return the loan proceeds to you, will not endorse any check which disburses the loan               interest to the principal balance of my loan at the end of any forbearance period (see
proceeds and will instruct the School to return any loan proceeds to you. If I give               Paragraph H).
notice of cancellation but do not comply with the requirements of this Paragraph B.2,             E. TERMS OF REPAYMENT:
this Credit Agreement will not be canceled and I will be in default of this Credit                1. Deferment Period - If I have elected either the "interest Only" repayment option or
Agreement. (See Paragraph I.)                                                                     the "Full Deferral" repayment option (the applicable repayment option is stated on the
C. DEFINITIONS:                                                                                   first page of this Credit Agreement), you will send statements during the Deferment
1 . "Disbursement Date" means the date or dates on which you lend money to me in                  Period (showing the total outstanding principal balance of my loan and the interest that
consideration for my Credit Agreement and will be the date(s) shown on any loan                   has accrued on my loan). You reserve the right to send statements or notices to either
check you prepare or the date(s) you initiate any electronic funds transfer.                      the Borrower or the Cosigner. Statements will be sent to the address shown on your
2. The "Deferment Period" will begin on the Disbursement Date and end on the                      records. If I have elected the "Interest Only" repayment option, I agree to make
Deferment End Date.                                                                               payments each month during the Deferment Period equal to the accrued interest on
3. "Deferment End Date" means the date specified below for the applicable loan                    the outstanding balance of this Credit Agreement. It I have elected the "Full Deferral"
program (the applicable loan program is stated on the first page of this Credit                   repayment option I may, but am not required to make payments during the Deferment
Agreement).                                                                                       Period. You will add any interest that I do not pay during the Deferment Period to the
(a) Undergraduate Alternative Loan Program: If I have elected the "Immediate                      principal balance, as described in Paragraph D.3.
Repayment" option (the applicable repayment option is stated on the first page of this            2. Repayment Period - The amount of my monthly payment ("Monthly Payment
Credit Agreement), there is no Deferment Period, and my first payment will be 30-60               Amount") will be established based on the rules In this Credit Agreement when my
days after the disbursement of my loan. If I have elected the "Interest Only"                     Repayment Period begins. During the Repayment Period, you will send me monthly
repayment option (the applicable repayment option is stated on the first page of this             statements that show the Monthly Payment Amount and the payment due dates, and I
Credit Agreement), then Interest payments will begin 30-60 days after the                         will pay the Monthly Payment Amount shown on my monthly statement, which amount
disbursement of my loan, the "Deferment End Date" will be the date the Student                    will in no event be less than $25 or the unpaid balance, whichever is less. I understand
graduates or ceases to be enrolled at least half-time in the School (or another school            that the Monthly Payment Amount is due each month, i may pay more than my
participating in this loan program), and principal and interest payments will begin 30-60         Monthly Payment Amount at any time without penalty or charge. If my loan is in paid-
days after that date. In any event, if I have elected the "Interest Only" repayment               ahead status, I may, but will not be required to make monthly payments. You reserve
option, the Deferment End Date will be no more than 5 years after the Disbursement                the right to send monthly statements to the Borrower and/or the Cosigner. Even if I do
Date. If I have elected the "Full Deferral" repayment option (the applicable repayment            not receive monthly statements, I will make consecutive monthly payments in amounts
option is stated on the first page of this Credit Agreement), then the "Deferment End             at least equal to the Monthly Payment Amount by the applicable payment due dales
Date" will be 180 days after the Student graduates or ceases to be enrolled at least              until I have paid all of the principal and interest and any other charges I may owe
half-time in the School (or another school participating in this Loan Program). In any            under this Credit Agreement.
event, if I have elected the "Full Deferral" repayment option, the Deferment End Date             3. Repayment Terms - My Monthly Payment Amount will be calculated as of the day
will be no more than 554 years after the Disbursement Date.                                       the Repayment Period begins ("Repayment Date"). It will be recalculated (a) once
(b) Graduate Professional Education Loan Program: 1 80 davs after the Student                     each year prior to the anniversary of the Repayment Date, (b) if the Variable Rate
graduates or ceases for any other reason to be enrolled at least half-time in the School          changes between anniversaries of the Repayment Date to the extent that the Monthly
(or another school participating In this Loan Program), but no more than 4J4 years after          Payment Amount would not pay in full the accrued monthly interest on my loan, (c)
the Disbursement Date; provided, however, that if the Student begins a medical                    following any subsequent deferment or forbearance period or (d) following any request
residency or internship during the Deferment Period, then the Deferment Period will               by the Borrower to the servicer to change the monthly payment due date (each of
end 180 days after the day the residency or internship ends, but no more than 8!4                 which events is a new "Repayment Date"). As of any Repayment Date, my Monthly
years after the Disbursement Date.                                                                Payment Amount will be recalculated. My new Monthly Payment Amount will be
4. The "Repayment Period" begins the day after the Deferment Period ends. If there is             disclosed to me by the servicer. The new Monthly Payment Amount will equal the
no Deferment Period for my loan, the Repayment Period will begin when my loan is                  amount necessary to pay in full, over the number of months remaining in the
fully disbursed. The Repayment Period is 20 years unless monthly payments equal to                Repayment Period, the amount I owe in equal monthly installments of principal and
the minimum monthly payment amount (See Paragraph E.2) will repay all amounts                     interest at the Variable Rate in effect at the lime of the calculation. I understand that

{W0471876.1)GM.05-06.CSX1 .20.0406                                                       2 of 4
                        Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 10 of 85

this may result in a reduction or increase in my monthly payment as calculated as of              OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO
each Repayment Date. I understand that during the Repayment Period (and, if I have                CONFLICT OF LAW RULES.
elected the "Interest Only" repayment option, during the period of interest payments)             2. The proceeds of this loan will be used only for my educational expenses at the
the servicer may change the monthly payment due date of future payments to a later                School. The Cosigner, if any, will not receive any of the loan proceeds.
date for the convenience of the servicer in processing payments or In order to                    3. My responsibility for paying the loan evidenced by this Credit Agreement is
coordinate the due dates of all of my loans processed by the servicer.                            unaffected by the liability of any other person to me or by your failure to notify me that
4. Amounts Owing at the End of the Repayment Period - Since interest accrues dally                a required payment has not been made. Without losing any of your rights under this
upon the unpaid principal balance of my loan, if I make payments after my payment                 Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
due dates, I may owe additional interest. If I have not paid my late fees, I will also owe        payments marked "paid in full" or with other restrictions. You may delay, fail to
additional amounts for those late fees. In such cases you will increase the amount of             exercise, or waive any of your rights on any occasion without losing your entitlement to
my last monthly payment to the amount necessary to repay my loan in full.                         exercise the right at any future time, or on any future occasion. You will not be
5. Payments - Payments will be applied first to late fees, other fees and charges,                obligated to make any demand upon me, send me any notice, present this Credit
accrued interest, and the remainder to principal.                                                 Agreement to me for payment or make protest of non-payment to me before suing to
6. Other Charges - If any part of a monthly payment remains unpaid for a period of                collect on this Credit Agreement if I am in default, and to the extent permitted by
more than 15 days after the payment due date, I will pay a late fee not exceeding                 applicable law, I hereby waive any right I might otherwise have to require such actions.
$5.00 or 5% of the overdue payment amount, whichever Is less. To the extent                       I WILL NOT SEND YOU PAYMENTS MARKED "PAID IN FULL", "WITHOUT
permitted by law, I agree to pay you all amounts you incur in enforcing the terms of              RECOURSE" OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
this Credit Agreement, including reasonable collection agency and attorney's fees and             ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS
court costs and other collection costs.                                                           IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
F. LOAN ORIGINATION FEE: If you charge me, I will pay you a Loan Origination                      OTHER ADDRESS AS I MAY BE GIVEN IN THE FUTURE.
Fee at the time my loan is disbursed. The dollar amount of any Loan Origination Fee               4. I may not assign this Credit Agreement or any of Its benefits or obligations. You
will be determined by multiplying the Principal Sum times the Loan Origination Fee                may assign this Credit Agreement at any time.
Percentage shown on the first page of this Credit Agreement. The percentage would                 5. The terms and conditions set forth in this Credit Agreement and Instructions and the
be higher if computed only on the amount advanced rather than on the entire Principal             Disclosure Statement constitute the entire agreement between you and me.
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                  6. If any provision of this Credit Agreement is held invalid or unenforceable, that
Loan Origination Fee of 6.5% on the entire principal amount would equal 6.9519% of                provision shall be considered omitted from this Credit Agreement without affecting the
the amount advanced. The Loan Origination Fee I will pay, if any, will be shown on my             validity or enforceability of the remainder of this Credit Agreement.
Disclosure Statement and included with the Principal Sum. To the extent permitted by              7. A provision of this Credit Agreement may only be modified if jointly agreed upon in
law, and unless I timely cancel this Credit Agreement (see Paragraph B.2), I will not be          writing by you and me. Any modification will not affect the validity or enforceability of
entitled to a refund of any Loan Origination Fee after my loan has been disbursed.                the remainder of this Credit Agreement.
G. RIGHT TO PREPAY: I have the right to prepay all or any part of my loan at any                  8. To the extent permitted by law, you have the right to apply money from any of my
time without penalty.                                                                             deposit accountfs) with you to pay all or a portion of any amount overdue under this
H. FORBEARANCE: If I am unable to repay my loan In accordance with the terms                      Credit Agreement. I hereby authorize you to obtain from the School all amounts which
established under this Credit Agreement because of a hardship such as financial or                may be owed to me by the School, including any refund due to overpayment, early
medical difficulty, I may request that you modify these terms. I understand that such             termination of enrollment, or otherwise.
modification would be at your option. I understand that I will remain responsible for all         9. If this Credit Agreement is executed by more than one Borrower, each Borrower
interest accruing during any period of forbearance and that you will add any interest             agrees that any communication between you and any of the Borrowers will be binding
that I do not pay during any forbearance period to the principal balance, as described            on all of the Borrowers. I intend to be treated as a principal of this Credit Agreement
in Paragraph D.3.                                                                                 and not as a surety. To the extent I may be treated as a surety, I waive all notices to
I. WHOLE LOAN DUE: To the extent permitted by applicable law, I will be in default                which I might otherwise be entitled as such by law, and all suretyship defenses that
and you have the right to give me notice that the whole outstanding principal balance,            might be available to me (including, without limitation, contribution, subrogation and
accrued interest, and all other amounts payable to you under the terms of this Credit             exoneration). I agree that the Borrower may agree to any forbearance or other
Agreement, are due and payable at once (subject to any applicable law which may                   modification of the repayment schedule and that such agreement will be binding on
give me a right to cure my default) if: (1) I fail to make any monthly payment to you             me. It shall not be necessary for you to resort to or exhaust your remedies against the
when due, (2) I die, (3) I break any of my other promises In this Credit Agreement, (4)           borrower before calling upon me to make repayment. For purposes of this paragraph
any bankruptcy proceeding is begun by or against me, or I assign any of my assets for             only, "I" and "me" refer to the Cosigner only.
the benefits of my creditors, or (5) I make any false written statement in applying for           10. All dollar amounts stated In this Credit Agreement are in United States dollars. I
this loan or any other loan or at any time during the Deferment or Repayment Periods.             will make all payments in United States Dollars with no deduction for currency
If I default, I will be required to pay Interest on this loan accruing after default. The         exchange.
interest rate after default will be subject to adjustment In the same manner as before            1 1 . If the Student fails to complete the education program paid for with this loan, the
default. Upon default, you may also capitalize any interest and fees (i.e., add accrued           Cosigner and I are not relieved of any obligation within or pursuant to this Credit
and unpaid interest and fees to the principal balance), and increase the Margin used to           Agreement.
compute the Variable Rate by two percentage points (2%).                                          12. I acknowledge that the requested loan is subject to the limitations on
J. NOTICES:                                                                                       dischargeability in bankruptcy contained in Section 523 (a) (8) of the United
1 . I will send written notice to you, any subsequent holder of this Credit Agreement,            States Bankruptcy Code. Specifically, I understand that you have purchased a
and the servicer within ten days after any change in name, address, or enrollment                 guaranty of this loan, and that this loan is guaranteed by The Education
status (for example, if the Borrower withdraws from the School or transfers to another            Resources Institute, Inc. ("TERI"), a non-profit institution.
school participating In this loan program).                                                       13. I authorize any school that I may attend to release to you, and any other persons
2. Any notice required to be given to me by you will be effective when mailed by first            designated by you, any requested Information pertinent to this loan (e.g., enrollment
class mail to the latest address you have for me. Unless required by applicable law,              status, prior loan history, and current address).
you need not give a separate notice to the Cosigner, if any.                                      14.1 authorize the Lender, any subsequent holder of this Credit Agreement, and their
K. INFORMATION:                                                    '                              agents to: (1) advise the School of the status of my application and my loan, (2)
1 . I must update the information I provided to you whenever you ask me to do so.                 respond to inquiries from prior or subsequent lenders or holders with respect to my
2. I authorize you from time to time to request and receive from others credit related            Credit Agreement and related documents, (3) release information and make inquiries
information about me (and about my spouse if I live in a community property state).               to the persons I have given you as references, for the purposes of learning my current
3. CREDIT BUREAU REPORTING                                                                        address and telephone number, (4) check my credit and employment history and to
 You may report information about my account to credit bureaus. Late                              answer questions about their credit experience with me, and (5) disclose to TERI, the
 payments, missed payments, or other defaults in my account may be reflected                      Borrower, and/or the Cosigner either in connection with this transaction or any future
 in my credit report.                                                                             transaction all information (including status information and non-public personal
                                                                                                  information) of the Borrower and/or the Cosigner provided in connection with this
                                                                                                  Credit Agreement. If In the future I apply for a loan that is guaranteed by TERI and
I understand that the reporting of Information about my account to credit bureaus may
                                                                                                  funded by another lender, I also authorize the sharing of application information for this
adversely affect my credit rating and my ability to obtain other credit. You may also
                                                                                                  loan (other than information in a consumer report) with the other lender and TERI and
report the status of my loan and my payment history, including information about a late
                                                                                                  the reuse of such information by such new lender and TERI in my new application.
payment, missed payment or other defaults, to the School and others In accordance
                                                                                                  15. Waiver by Lender. You waive (give up) any right to claim a security interest in any
with applicable law.
                                                                                                  property to secure this Credit Agreement. This does not affect any right to offset as a
L. ADDITIONAL AGREEMENTS:
                                                                                                  matter of law.
1 . I understand that you are located in Pennsylvania and that this Credit Agreement
                                                                                                  16. If I fax my signature(s) on the first page of this Credit Agreement back to you and
will be entered into in the same slate. CONSEQUENTLY, THE PROVISIONS OF THIS
                                                                                                  keep the copy I signed, I understand that under federal law the fax you receive will be
CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
                                                                                                  an original of the fi rst page of this Credit Agreement. You and I agree that all copies of

( W047 1 876. l } GM. 05-06.CSX 1 .2 0.0406                                              3 of 4
                       Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 11 of 85

Ihis Credit Agreement (including the fax you receive and the copy I retain), taken
together, shall constitute a single original agreement.
17. If any Borrower or Cosigner elects to sign electronically an electronic record of this
Credit Agreement, then the following will apply as between Lender and such person:
(a) Lender will keep a non-modifiable electronic record of this document and provide a
copy to me upon request, (b) I can and have downloaded and/or printed a copy of this
document for my records or notified the Lender to mail me a copy of this document,
and (c) the Lender's electronic record of this document and any printout from that
record shall be an original for all purposes, including any lawsuit to collect amounts
that I owe. If I physically sign a copy of this document that has been electronically
signed by any other Cosigner or Borrower, as between me and the Lender the copy I
sign (and any fax of that copy I may send to Lender) will be an original. However, the
electronic signature of another party to this Credit Agreement and the Lender's
electronic record of this document containing that signature will be as valid against me
as an original, physical document that is physically signed by all parties.
M. DISCLOSURE NOTICE


ALL APPLICANTS:
IMPORTANT FEDERAL LAW NOTICE—

Important information about procedures for opening a new
account:
To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each
person who opens an account.

What this means for you:
When you open an account, we will ask for your name, address,
date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other
identifying documents.


N. BORROWER'S CERTIFICATION: I declare under penalty of perjury under the
laws of the United States of America that the following is true and correct. I certify that
all information I provided to you in connection with this loan, including without
limitation, the information contained in this Credit Agreement, Is true, complete and
correct to the best of my knowledge and belief and is made in good faith. I understand
that I am responsible for repaying immediately any funds that I receive which are not
to be used or are not used for educational expenses related to attendance at the
School for the academic period stated. I certify that I am not now in default on a
Federal Perkins Loan, a Federal Stafford Loan, a Federally Insured Student Loan, a
Federal Supplemental Loan for Students (SLS), a Federal PLUS Loan, an Income
Contingent Loan, a Federal Consolidation Loan, a Federal Ford Direct Loan, or any
other education loan received for attendance at any school.




{WO471876.i>GM.05-06.CSX1 .20.0406                                                         4 of 4
     Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 12 of 85




                                    FEDERAL COSIGNER NOTICE


For the purposes of these Notices, the words "you" and "your" refer to the Cosigner, not the Lender.


NOTICE TO COSIGNER:
You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
responsibility.


You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to
pay late fees or collection costs, which increase this amount.

The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
holder of the loan can use the same collection methods against you that can be used against the borrower,
such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
your credit record.


This notice is not the contract that makes you liable for the debt.




{\vo471876.1)GM.05-06.CSX1.20.0406.FD
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 13 of 85




         Exhibit 2



                                                             Exhibit 2
                                          Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 14 of 85                                                                                                  "I



    (Page   3   of     18)                                                                                                                                                                                      it
                                                                                                                                                                                                                fei




                                                                                NOTE DISCLOSURE STATEMENT



                     $26315.79                                                                                   Borrowers) Oskar A Lizarragadavis
                                                                                                                                        Coosuelo B Hayes
                      l™n No. 0382647)"
                                                                                                                   Student:              Oskaf A Lizatragadavis
                                                                                                                   Dote:                 06,'26/2006
                                                                                                                                            Lender Name trnd Address:
                                                                                                                                            OMAC Bonk
                                                                                                                                            3710 Kennett Pike
                                                                                                                                              Wilmington, DE 19807                                              ;


                               This disclosure statement relates to your Lonn Note disbursed on June 26, 2006.
                               Because your Latin is either being disbursed or entering repayment, or the repayment terms are being modified, the following rafoimaiioo about your
                               Loan i» being given to you-
I
                             ANNUAL PERCENTAGE RATE                                    FINANCE CHARGE                                           Amount Financed               Total of Payments

                          The cost of your credit as a yearly rale.                  The dollar amount the credit                        The amount of CTedil provided The amount you will Have paid
                                                                                     will cost you.                                      to you or oa your behalf.      after you have made all payments
                                                                                                                                                                        scheduled.
                                 10.006 %                                            $ 33574.94                                             $ 25000.00                   $ 58574.94   .


                                 Vow payment schedule will be;
                                          Number of Payments                             Amount of Payments4                            When Payments are due

                                                   002                                            $203.51                              On the 26th day of each month beginning July 2006

                                                   001                                            $ 200.72                              On the 25tb day of each month beginning September 2006

                                                 ""240                                            $241.53                               On the 25th day of each month beginning October 2006



                                   VARIABLE RATEt The Annual Percentage Rate, which is hosed on an index plus a margin, may increase during the term of the loan if the index rate
                                   increases. The index is (cheek ope):
                                           Primo Rnle Imlcr Ad] utted Monthly - The highest U.S. hank prime rule published in the "Money Rates" section of The Wall Street Journal
                                            /Eastern Edition) on the last business day ofeach calendar month.
                                            Prime Rate Indei Adjusted Quarterly - The highest U.S. bank prime rate published in the "Money Rates" section of The Wall Street Jotlrhnl
                                            fBastem Edition) on the last business day ofeach calendar quarter,
    I
                                   0        LIBOR Index Adjusted Quarterly - The average or the one-month London Interbank Offered Rates published in the "Money Rates" section of
                                            The Wall Street Journal tEastem Edition) on the first business day ofeach of the three (3) calendar months immediately preceding the Just day of
                                            each calendar quarter.
                                            LIBOR Index Adjusted Monthly - The one-month London Interbank Offered Rate published in the "Money Rates" section ofThe Wall Street
                                            Journal fEaslcm Edition) on the first business day of eaeh calendar month.

                                   Any increase in the index and the Annual Percentage Rote which occurs while principal paymenlB are deferred will increase the amount of                                          J
                             any current and all future payment* Any increase in the index and the Annua) Percentage Rate which occurs while principal and interest payments
                             arc deferred will increase the amount of all future payments. Any increase in the index ond the Annual Percentage Rate which occurs after you
                                                                                                                                                                                                                    i
                             have begun to moke principal and interest payments on your loan will increase the amount of your future principal nnd interest payments
                             beginning with your next annual payment adjustment dote. For example, assume you obtain a loon in your junior year, in the amount of $10,000,
                             at an interest rate ofl 154, and you defer principal and interest payments until after your graduation, and the repayment term of the loan is 20
                             years. If Ihe interesl rate increased to 12% on January l" of your senior year, the interest which accrues while principal and Interest payments are
                             deferred will increase by $91.01, and your monthly principal and Interest payments would increase by $9,37.

                             LATE CHARGES: If a payment is more than 15 days late, you may be charged $5.00 or 5% of the payment, whichever Is less. If you default, Under (or any
                             subsequent holder of your Loan Note) may increase the margin used to compute the Annual Percentage Rate by two percentage points (2%).
                             PREPAYMENT: Ifyou payoffeariy.ymrwillnothavetopayapemky,

                             Estimates: All numerical disclosures except the late payment disclosure are estimaies.

        i                    See your contract documents for any additional information abuut non-payment, default, any required repayment in full before the scheduled
                             date, any security interest and prepaymenl refunds andpenalllcs.
                             .fc—A——                     1   '   t               I              ^     ii —mMBananaam waa sfin,ii-iiinn»ii mi urn w f" a   m n     i


        i




                                Principal Amount of Note (Amount Financed plus Prepaid Finance Charge)                                                                        $26315.79


                                Itemization of Amaunl Financed
                                Amount paid to Oskar A Liznnagadavis and                                                                S
                                Amount paid to Consuclo B Hnyes                                                                         $25000,00
                                Total Amount Financed                                                                                                                         S 25000.00


                                Itemization ofPrepaid Finance Charge
                                                                                                                                                                                                                    i
                                          Origination Fee                                                                                $ 1315.79
                                          Total Prepaid Finance Charge(s)                                                                                                      S 1315,79




                     CSX TRAJ 6/03 9736
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 15 of 85




         Exhibit 3



                                                             Exhibit 3
      Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 16 of 85




                                    2006-4 POOL SUPPLEMENT
                                            GMAC BANK



that certain Note Purchase Agreement (the "Agreement") dated as of May 30, 2003, as amended
or supplemented from the date of execution of the Agreement through the date of this
Supplement, by and between The First Marblehead Corporation and GMAC Bank (the "Program
Lender"). This Supplement is dated as of December 7, 2006.         Capitalized terms used in this
Supplement without definitions have the meanings set forth in the Agreement.

           Article 1 : Purchase and Sale.


       In consideration of the Minimum Purchase Price set forth below, the Program Lender
hereby transfers, sells, sets over and assigns to The National Collegiate Funding LLC (the
"Depositor"), upon the terms and conditions set forth in the Agreement (which are incorporated
herein by reference with the same force and effect as if set forth in full herein), each GMAC
Bank Conforming Loan described in the attached Schedule 1 (the "Transferred GMAC Bank
Loans") along with all of the Program Lender's rights under the Guaranty Agreement, and any
agreement pursuant to which TERJ granted collateral for its obligations under the Guaranty          ;
Agreement, relating to the Transferred GMAC Bank Loans. The Depositor in turn will sell the
Transferred GMAC Bank Loans to The National Collegiate Student Loan Trust 2006-4 (the
"Trust"). The Program Lender hereby transfers and delivers to the Depositor each GMAC Bank
Note evidencing such GMAC Bank Conforming Loan and all Origination Records relating
thereto, in accordance with the terms of the Agreement. The Depositor hereby purchases said
GMAC Bank Notes on said terms and conditions.

           Article 2: Price.


        The amount paid pursuant to this Supplement is the Minimum Purchase Price, as that
term is defined in Section 2.04 of the Agreement.

           Article 3r Representations and Warranties.

           3.01.   Bv Program Lender.

       The Program Lender repeats the representations and warranties contained in Section 5.02
of the Agreement for the benefit of each of the Depositor and the Trust and confirms the same
are true and correct as of the date hereof with respect to the Agreement and to this Supplement.

           3.02.   Bv Depositor.

           The Depositor hereby represents and warrants to the Program Lender that at the date of
execution and delivery of this Supplement by the Depositor:

      (a)   The Depositor is duly organized and validly existing as a limited liability
company under the laws of the State of Delaware with the due power and authority to own its




(FOOOIOW.I )
       Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 17 of 85
                                                                                                       i




properties and to conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power, authority and legal right to
acquire and own the Transferred GMAC Bank Loans.

                (b)    The Depositor is duly qualified to do business and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of property or the
conduct of its business shall require such qualifications.

       (c)     The Depositor has the power and authority to execute and deliver this Supplement
and to carry out its respective terms; the Depositor has the power and authority to purchase the
Transferred GMAC Bank Loans and rights relating thereto as provided herein from the Program
Lender, and the Depositor has duly authorized such purchase from the Program Lender by all
necessary action; and the execution, delivery and performance of this Supplement has been duly
authorized by the Depositor by all necessary action on the part of the Depositor.

                (d)    This Supplement, together with the Agreement of which this Supplement forms a
part, constitutes a legal, valid and binding obligation of the Depositor, enforceable in accordance
with its terms.

        (e)    The consummation of the transactions contemplated by the Agreement and this
Supplement and the fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or lapse of time) a
default under, the governing instruments of the Depositor or any indenture, agreement or other
instrument to which the Depositor is a party or by which it is bound; or result in the creation or
imposition of any lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument; or violate any law or any order, rule or regulation applicable to
the Depositor of any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Depositor or its properties.


                (f)    There are no proceedings or investigations pending, or threatened, before any
 court, regulatory body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties: (i) asserting the invalidity of the Agreement or
this Supplement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by the Agreement or this Supplement, or (iii) seeking any determination or ruling
that is likely to materially or adversely affect the performance by the Depositor of its obligations
under, or the validity or enforceability of the Agreement or this Supplement.

                Article 4: Cross Receint.

                The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The
Depositor hereby acknowledges receipt of the Transferred GMAC Bank Loans included in the
Pool,




(FOOOIOJ3 I }
       Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 18 of 85


                                                                                                           I
                                                                                                           i

                                                                                                           !

                Article 5: Assignment of Origination. Guaranty and Servicing Rights.


       The Program Lender hereby assigns and sets over to the Depositor any claims it may now
or hereafter have under the Guaranty Agreement, the Origination Agreement, and the Servicing
Agreement to the extent the same relate to the Transferred GMAC Bank Loans described in
Schedule 1. other than any right to obtain servicing after the date hereof. It is the intent of this
provision to vest in the Depositor any claim of the Program Lender relating to defects in
origination, guaranty or servicing of the loans purchased hereunder in order to permit the
Depositor to assert such claims directly and obviate any need to make the same claims against
the Program Lender under this Supplement. The Program Lender also hereby assigns and sets
over to the Depositor any claims it may now have or hereafter have to any collateral pledged by
TERI to the Program Lender to secure its obligations under the Guaranty Agreement that relates
to the Transferred GMAC Bank Loans, and Program Lender hereby releases any security interest
it may have in such collateral. Program Lender hereby authorizes the Depositor, its successors
and assigns, to file in any public filing office where a Uniform Commercial Code Filing with
respect to collateral pledged by TERI is of record, any partial release or assignment that it deems
necessary or appropriate to reflect in the public records the conveyance and assignment effected
hereby.

                                    [Remainder of page intentionally blank]




                                                                                                       ;



                                                                                                       i



                                                                                                       i




IFOOOIOJJ.I j
        Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 19 of 85




        IN WITNESS WHEREOF,, the parties have caused this Supplement to be executed as of
the date set forth above.




                                         THE FIRST MARBLEHEAD CORPORATION



                                         By:
                                               Ji           Hui
                                                    lenior Exectpnve Vice President



                                         GMACBANK
                                                                                                !




                                         By:
                                               Name:
                                               Title:



                                         THE NATIONAL COLLEGIATE FUNDING LLC

                                         By:          GATE Holdings, Inc., Member



                                               By:.           4
                                                   JohtyW. Hup
                                                         sident




                                                                                            i




                                           .   r-




(F0001033.1 }
    Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 20 of 85




       IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of
the date set forth above.




                                                                                              S
                                        THE FIRST MARBLEHEAD CORPORATION



                                        By:
                                              John A. Hupalo
                                                                                              ;
                                              Senior Executive Vice President



                                        GMAC BANK



                                        By:                     2<
                                              Name:                  0-   (U. t

                                              Title:

                                                                                              \


                                        THE NATIONAL COLLEGIATE FUNDING LLC


                                        By:         GATE Holdings, Inc., Member



                                              By:
                                                    John A. Hupalo
                                                    President




                                                                                          !
             Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 21 of 85



National Collegiate Student Loan Trust 2006-4
Roster:                              0


     Lender            I.oiido- Code           MarkiMoi          Loan Product         BSSN
                                                                DTC -
GMAC BANK              900005IP          GMAC Bank              Undergraduate                 4043




   GUARRBF              l)isb Data               Tier            Repay fype          Margin
                                       £ ££
03826471                 26-Jun-06                          1 IO                             0.0475




                            I Ad n n                               litiiliiii       Total Net
 1 oe to Botc/zo'i         Fee           Maikctmg Fee              Disbursed        Disbursed
                0.05          0.015                      0.05       $26,315.79         $25,000.00




                                                 Total                            Administrative
                         Total                Outstand ng:           Total             Fee
                       Capitalized:             G-oss            Outstanding      Rombuisomont
Tota Not P1 incipa       Intei est             Prmc.pal         Unpaid Interest or 0% Foe Loans:
          $24,917.50          $0.00             $26,228.95              $174.18               $0.00


                                                     Final Reconciliation Settlement Figures


 Origination Tee          Total                MdKutiny
 Reimbursement          Marketing              Fees Due         Ma'koliivj Tuus ToLdi AmoLinl Duo
    Duo Bant<             Fees                   FMC               Duo Bank           Bank
            $100.00      $1,245.88                 $747.53              $498.35        $27,001.48
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 22 of 85




         Exhibit 4


                                                             Exhibit 4
                  Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 23 of 85


EX-99.5 7 d587610.htm DEPOSIT AND SALE AGREEMENT


                                                                                                                   EXHIBIT 99.5




                                             DEPOSIT AND SALE AGREEMENT
                                THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-4


         This DEPOSIT AND SALE AGREEMENT (the "Sale Agreement'"), dated as of December 7, 2006, between The
National Collegiate Funding LLC, in its capacity as seller (in such capacity, the "Seller"'), and The National Collegiate Student
Loan Tiust 2006-4, as purchaser(the "Purchaser"'), shallbe effective upon execution by the parties hereto.



         WHEREAS, the Seller is the owner of certain student loans; and


         WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser desires to purchase such
loans from the Seller.



         NOW, THEREFORE, in connection with the mutualpromises contained herein, the parties hereto agree as follows:


                                                          ARTICLE I
                                                            TERMS


         This Sale Agreement sets forth the terms under which the Seller is selling and the Purchaser is purchasing the student
loans listed on Schedule 1 or Schedule 2 to each of the Pool Supplements set forth on Schedule A attached hereto (the
"Transferred Student Loans"-).                                                                                             ,


                                                          ARTICLE II
                                                         DEFINITIONS


         Capitalized terms used but not otherwise defined herein shall have the definitions set forth in Appendix A of the
Indenture dated as of December 1, 2006 between U.S. BankNational Association (the "Indenture Trustee"-) and the Purchaser.


                                                          ARTICLE HI
                                                    SALE AND PURCHASE



         Section 3.01.      Sale ofLoans. The Seller hereby sells and the Purchaser hereby purchases the Transferred Student
Loans.



         Section 3.02.      Assignment of Rights. The Seller hereby assigns to the Purchaser and the Purchaser hereby
accepts all of the Seller's rights and interests under each of the Pool Supplements listed on Schedule A attached hereto and the
related Student Loan Purchase Agreements listed on Schedule B attached hereto.


         Section 3.03.      Settlement of the Payment. The Purchaser shallpay the Seller the purchase price set forth in Article
2 of each ofthe Pool Supplements by wire transfer in immediately available funds to the account specified by the Seller.



         Section 3.04.      Assistance bv Seller. Following the execution ofthis Sale Agreement, the Seller shall provide any
reasonable assistance requested by the Purchaser in determining that allrequired documentation on the Transferred Student
Loans is present and correct.


                                                         ARTICLE IV
                           REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
                 Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 24 of 85


         Section 4.01.     General. The Seller represents and warrants to the Purchaser that as of the date of this Sale
Agreement:



         (a)       The Seller is duly organized and existing under the laws ofthe State ofDelaware; and



         (b)        The Seller has all requisite power and authority to enter into and to perform the terms of this Sale
Agreement.



         Section 4.02.     Loan Representations. The Seller repres ents and warrants to the Purchaser that with respect to
each Transferred Student Loan purchased by the Purchaser pursuant to this Sale Agreement, the Seller is making the same
representations and warranties made by the respective program lender with respect to each Trans fexxed Student Loan pursuant
to the respective Student Loan Purchase Agreement listed on Schedule B attached hereto.


         Section 4.03.     Covenants . The Seller, in its capacity as purchaser ofthe Transferred Student Loans pursuant to
the Pool Supplements, hereby covenants that it will enforce the covenants and agreements of each program lender in the
respective Student Loan Purchase Agreement and related Pool Supplement. The Seller further covenants that it will not waive,
amend, modify, supplement or terminate any Student Loan Purchase Agreement or Pool Supplement or any provision thereof
without the consent ofthe Purchaser, which consent the Purchaser hereby agrees not to provide without the prior written
consent ofthe Indenture Trustee and the Interested Noteholders in accordance with the Purchaser's covenant in Section
3.07(c) ofthe Indenture.


                                                          ARTICLE V
                                        PURCHASE OF LOANS ; REIMB URS EMENT



         Each party to this Sale Agreement shall give notice to the other such patties and to the Servicers, First Marblehead
Data Services, Inc., the Indenture Trustee, and Wilmington Trust Company (the "Owner Trustee'") promptly, in writing, upon
the discoveiy of any breach ofthe Seller's representations and warranties made pursuant to this Sale Agreement which has a
materially adverse effect on the interest of the Purchaser in any Transferred Student Loan. In the event of such a material
breach, the Seller shall cure or repurchase the Transferred Student Loan in accordance with the remedies set forth in the
respective Student Loan Purchase Agreement.


                                                          ARTICLE VI
                                           LIABILITY OF SELLER; INDEMNITIES



         The Seller shall be liable in accordance herewith only to the extent ofthe obligations specifically undertaken by the
Seller under this Sale Agreement.



         (a)       The Seller shah indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents ffomand against any taxes that may at any time be asserted against
any such Person with respect to the transactions contemplated herein and in the other Basic Documents (except any such
income taxes arising out of fees paid to the Owner Trnstee), including any sales, gross receipts, general corporation, tangible
and intangible personal property, privilege or license taxes and costs and expenses in defending against the same.



         (b)       The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their officers, directors, employees and agents from and against any and all costs, expenses, losses, claims,
damages and liabilities arising out of, orimposed upon such Person through, the Seller's willful mis feasance, bad faith or gross
negligence in the performance of its duties under this Sale Agreement, or by reason of reckless disregard of its obligations and
duties under this Sale Agreement.



         Indemnification under this Section shall survive the termination of this Sale Agreement and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Seller shall have made any indemnity payments pursuant to this
                   Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 25 of 85

Section and the Person to or for the benefit of whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Seller, without interest.


                                                          ARTICLE VH
                                   MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                                              OF THE OBLIGATIONS OF, SELLER


         Any Person (a) into which the Seller may be merged or consolidated, (b) which may result from any merger or
consolidation to which the Seller shall be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, shallbe the successor to the Seller without the execution or filing of any document or any further act
by any of the parties to this Sale Agreement; provided, however, that the Seller hereby covenants that it will not consummate
any of the foregoing transactions except upon satisfaction of the following: (i) the surviving Person, if other than the Seller,
executes an agreement of assumption to perform every obligation of the Seller under this Sale Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pursuant to this Sale Agreement shall have been
breached, (iii) the surviving Person, if other than the Seller, shall have delivered an Officers' Certificate and an opinion of
counsel each stating that such consolidation, merger or succession and such agreement of assumption comply with this
Section and that all conditions precedent, if any, provided for in this Sale Agreement relating to such transaction have been
complied with, and that the Rating Agency Condition shall have been satisfied with respect to such transaction, (iv) if the
Seller is not the surviving entity, such transaction will not result in a material adverse federal or state tax consequence to the
Purchaser or the Noteholders, and (v) if the Seller is not the surviving entity, the Seller shall have delivered an opinion of
counsel either (A) stating that, in the opinion of such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to preserve and protect the interest of the Purchaser
in the Transferred Student Loans and reciting the details of such filings, or (B) stating that, in the opinion of such counsel, no
such action shallbe necessaiy to preserve and protect such interests.


                                                          ARTICLE Vin
                                   LIMITATION ON LIABILITY OF SELLER AND OTHERS


         The Seller and any director or officer or employee or agent thereof may rely in good faith on the advice of counsel or
on any document of any kind, prima facie properly executed and submitted by any Person respecting any matters arising
hereunder (provided that such reliance shall not limit in any way the Seller's obligations under this Sale Agreement). The Seller
shall not be under any obligation to appear in, prosecute or defend any legal action that shall not be incidental to its
obligations under this Sale Agreement or the Student Loan Purchase Agreements, and that in its opinion may involve it in any
expense or liability.


                                                          ARTICLE IX
                                                  SURVIVAL OF COVENANTS



         All covenants, agreements, representations and warranties made herein shall survive the consummation of the
purchase of the Transferred Student Loans; provided, however, that to the extent any of the same relate to a coiresponding
covenant, agreement, representation or warranty contained in a Student Loan Purchase Agreement, the same shall survive to
the extent that such coiresponding covenant, agreement, representation or warranty survives the applicable Student Loan
Purchase Agreement. All covenants, agreements, representations and warranties made or furnished pursuant hereto by or for
the benefit of the Seller (including without limitation, under Article VI) shall bind and inure to the benefit of any successors or
assigns of the Purchaser, including the Indenture Trustee. This Sale Agreement may be changed, modified or discharged, and
any rights or obligations hereunder may be waived, only by a written instrument signed by a duly authorized officer of the
party against whom enforcement of any such waiver, change, modification or discharge is sought. The waiver by the Indenture
Tmstee, at the direction ofthe Noteholders or otherwise pursuant to the Indenture, of any covenant, agreement, representation
or warranty required to be made or furnished by the Seller or the waiver by the Indenture Trustee, at the direction of the
Noteholders or otherwise pursuant to the Indenture, of any provision herein contained shall not be deemed to be a waiver of
any breach of any other covenant, agreement, representation, warranty or provision herein contained, nor shall any waiver or
any custom or practice which may evolve between the parties in the administration of the terms hereof, be constiued to lessen
the right ofthe Indenture Trustee, at the direction ofthe Noteholders pursuant to the Indenture, to insist upon the performance
by the Seller in strict accordance with said terms.
                  Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 26 of 85

                                                           ARTICLE X
                                     COMMUNICATION AND NOTICE REQUIREMENTS


         AE communications, notices and approvals provided for hereunder shaU be in writing and mailed or delivered to the
Seller or the Purchaser, as the case may be. Notice given in any such communication, mailed to the SeUer or the Purchaser by
appropriately addressed registered mail, shall be deemed to have been given on the day foUowing the date of such maihng and
shaUbe addressed as follows:


         If to the Purchaser, to:


                   The National Collegiate Student Loan Tmst 2006-4
                   c/o Wilmington Trust Company, as Owner Trustee
                   100 North Market Street
                   Wilmington, Delaware 19890-0001
                   Attention: Corporate Tmst Department



         If to the SeUer, to:


                   The National Collegiate Funding LLC
                   c/o First Marblehead Data Services, Inc.
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Ms. Rosalyn Bonaventure


         with a copy to:


                   First Marblehead Corporation
                   The Prudential Tower
                   800 Boylston Street - 34th Floor
                   Boston, MA 02199-8157
                   Attention: Corporate Law Department


or to such other address as either party shall have provided to the other parties in writing. Any notice required to be in writing
hereunder shall be deemed given if such notice is mailed by certified mail, postage prepaid, or hand delivered to the address of
such party as provided above.


                                                           ARTICLE XI
                                                          AMENDMENT



         This Sale Agreement may be amended by the parties hereto without the cons ent of the Noteholders for the purpose of
adding any provisions to or changing in any manner or ehminating any of the provisions of the Sale Agreement or of modifying
in any manner the rights of such Noteholders; provided that such action wiU not, in the opinion of counsel reasonably
satis factoiy to the Indenture Trustee, materially affect the interest of any such Noteholder.


         In addition, this Sale Agreement may also be amended from time to time by the Seller and the Purchaser, with the
consent ofthe Noteholders ofthe Notes evidencing a majority ofthe Outstanding Amount of the Notes and the consent of the
Certificateholders of the Certificates evidencing a majority of the outstanding principal amount of the Certificates, for the
purpose of adding any provisions to or changing in any manner or eliminating any ofthe provisions of this Sale Agreement or
of modifying in any manner the rights of the Noteholders or the Certificateholders, respectively; provided, however, that no
such amendment shaU (a) increase or reduce in any manner the amount of, or accelerate or delay the time of, coUections of
payments with respect to Transferred Student Loans or distributions that shall be required to be made for the benefit of the
Noteholders, or (b) reduce the aforesaid percentage of the Outstanding Amount of the Notes or the Certificates, the
Noteholders or the Certificateholders of which are required to consent to any such amendment, without the consent of aU
                 Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 27 of 85

outstanding Noteholders or Certificateholders, respectively.


         Promptly after the execution ofany such amendment or consent (or, in the case ofthe Rating Agencies, Ave Business
Days prior thereto), the Purchaser shall furnish written notification of the substance of such amendment or consent to the
Indenture Trustee and each ofthe Rating Agencies.


         It shall not be necessary for the consent of Noteholders pursuant to this Section to approve the particular form ofany
proposed amendment or consent, but it shall be sufficient if such consent shall approve the substance thereof.


         Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to receive and
rely upon an opinion of counsel stating that execution of such amendment is authorized or permitted by this Sale Agreement.
The Owner Trustee may, but shall not be obligated to, enter into any such amendment which affects the Owner Trustee's own
lights, duties or immunities under this Sale Agreement or otherwise.


                                                         ARTICLE XH
                                                        ASSIGNMENT


         The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and the Student
Loan Purchase Agreement thereunder to the Purchaser as ofthe date hereof and acknowledges that the Purchaser will assign
the same, together with the right, title and interest ofthe Purchaser hereunder, to the Indenture Trustee under the Indenture.


                                                         ARTICLE Xm
                                                      GOVERNING LAW


         THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.


                                                         ARTICLE XIV
                                     LIMITATION OF LIABILITY OF OWNER TRUSTEE


         Notwithstanding anything contained herein to the contraiy, this instrument has been executed by Wilmington Tmst
Company, not in its individual capacity but solely in its capacity as Owner Trustee of the Purchaser, and in no event shall
Wilmington Tmst Company in its individual capacity or any beneficial owner of the Purchaser have any liability for the
representations, warranties, covenants, agreements or other obligations ofthe Purchaser hereunder, as to all ofwhich recourse
shall be had solely to the assets ofthe Purchaser. For all purposes ofthis Sale Agreement, in the performance ofany duties or
obligations ofthe Purchaser hereunder, the Owner Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VIII, IX and X of the Tmst Agreement.



                                                    [Signature Pages Follow]
                 Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 28 of 85




         IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly executed by their respective
officers hereunto duly authorized, as of the day and year first above written.


                                                                 THE NATIONAL COLLEGIATE FUNDING LLC,
                                                                 as Seller




                                                                 By:      GATEHoldings, Inc., Member




                                                                 By:      /s/ John A. Hupalo

                                                                 Name: John A. Hupalo

                                                                 Title:   President




                                                                 THE NATIONAL COLLEGIATE STUDENT LOAN TRUST
                                                                 2006-4, as Purchaser




                                                                 By:      Wilmington Trust Company, not in its individual
                                                                          capacity but solely as Owner Trustee




                                                                 By:      /s/ Michele C. Haira

                                                                 Name: Michele C. Haira

                                                                 Title:   Financial Services Officer
                 Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 29 of 85




                                                          SCHEDULE A


                                                        Pool Supplements


Each of the following Pool Supplements was entered into by and among The First Marblehead Corporation, The National
Collegiate Funding LLC and:


      •     Bank of America, N.A., dated December 7, 2006, for loans that were originated under Bank of America's BAGEL
            Loan Program, TERI Loan Program, Direct to Consumer Loan Program and ISLP Loan Program


      •     Charter One Bank, N.A., dated December 7, 2006, for loans that were originated under the following Charter One
            programs: AAA Southern New England Bank, AES EducationGAEN Loan Program, Asrtive Education Loan
            Program, AstriveAlliance Education Loan Program, Axiom Alternative Loan Program, CFS Direct to Consumer Loan
            Program, Citibank Education Assistance Loan Program, College Board Alternative Loan Program, College Loan
            Corporation Loan Program, Collegiate Solutions Alternative Loan Program, Custom Educredit Loan Program,
            EdFinancial Loan Program, Extra Credit II Loan Program (North Texas Higher Education), M&I Alternative Loan
            Program,   National   Education   Loan   Program,   NextStudent   Alternative   Loan   Program,   NextStudent   Private
            Consolidation Loan Program, ThinkFinancial Alternative Loan Program, UPromise Alternative Loan Program, and
            WAMU Alternative Student Loan Program.


      •     Citizens Bank of Rhode Island, dated December 7, 2006, for loans that were originated under Citizens Bank of Rhode
            Island's Compass Bank Loan Program, Alternative Loan Program, Navy Federal Referral Loan Program, Penn State
            Undergraduate Loan Program, FinanSure Alternative Loan Program, and Xanthus Loan Program


      •     First National Bank Northeast, dated December 7, 2006, for loans that were originated under First National Bank
          Northeast's Nelnet Alternative Loan Program


     •      GMAC Bank, dated December 7, 2006, for loans that were originated under GMAC Bank's Alternative Loan
          Program



      •     HSBC Bank USA, National Association, dated December 7, 2006, for loans that were originated under the HSBC
          Loan Program



      •     The Huntington National Bank, dated December 7, 2006, for loans that were originated under The Huntington
          National Bank's Huntington Bank Education Loan Program


      •     JPMorgan Chase Bank, N.A. (successor to Bank One, N.A.) dated December 7, 2006, for loans that were originated
            under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
            Loan Program


      •     KeyBank, dated December 7, 2006, for loans that were originated under KeyBank's Private Education Loan Program



      •     Manufacturers   and Traders Trust Company, dated December 7, 2006, for loans that were originated               under
          Manufacturers and Traders Trust Company's M&T Alternative Loan Program


      •     National City Bank, dated December 7, 2006, for loans that were originated under National City Bank's Alternative
          Loan Program



      •     National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
          Program, including the Astute Private Loan Program
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 30 of 85


•     PNC Bank, N.A., dated December 7, 2006, for loans that were originated under PNC Bank's PNC Bank Alternative
      Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan Program, GE Money Bank Alternative
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
      Group Alternative Loan Program.


•     Sovereign Bank, dated December 7, 2006, for loans that were originated under Sovereign Bank's Alternative Loan
    Program.



•     SunTrust Bank, dated December 7, 2006, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan Program



•     TCF National Bank, dated December 7, 2006, for loans that were originated under TCF National Bank's Alternative
    Loan Program


•    U.S. Bank, N.A., dated December 7, 2006, for loans that were originated under U.S Bank's Alternative Loan Program
                  Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 31 of 85




                                                         SCHEDULE B


                                              Student Loan Purchase Agreements




Each of the following Note Purchase Agreements, as amended or supplemented, was entered into by and between The First
Marblehead Coxporation and:


      •     Bank of America, N.A., dated April 30, 2001, for loans that were originated under Bank of America's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program


      •     Bank of America, N.A., dated June 30, 2006, for loans that were originated under Bank of Ameiica's BAGEL Loan
          Program, TERI Alternative Loan Program and ISLP Loan Program


      •     Bank of Ameiica, N.A., dated June 30, 2003, for loans that were originated under Bank of Ameiica's Direct to
          Consumer Loan Program


     •      Bank of America, N.A., dated April 1, 2006, for loans that were originated under Bank of America's Direct to
          Consumer Loan Program


      •     Charter One Bank, N.A., dated as of December 29, 2003 for loans that were originated under Charter One's AAA
          Southern New England Bank Loan Program



      •     Charter One Bank, N.A., dated October 31, 2003, for loans that were originated under Charter One's AES
          EducationGAIN Loan Program


      •     Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's CFS Direct to
          Consumer Loan Program


      •     Charter One Bank, N.A., dated June 30, 2003, for loans that were originated under Charter One's Citibank Education
          Assistance Loan Program


      •     Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under Charter One's College Loan
          Corporation Loan Program



      •     Charter One Bank, N.A., dated December 1, 2003, for loans that were originated under Charter One's Custom
          Educredit Loan Program


      •     Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under Charter One's EdFinancial Loan
          Program



      •     Charter One Bank, N.A., dated September 15, 2003, for loans that were originated under Charter One's Extra Credit II
          Loan Program (North Texas Higher Education).



      •     Charter One Bank, N.A., dated September 20, 2003, for loans that were originated under Charter One's M&I
          Alternative Loan Program


      •     Charter One Bank, N.A., dated November 17, 2003, for loans that were originated under Charter One's National
          Education Loan Program
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 32 of 85

•     Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under Charter One's NextStudent
    Alternative Loan Program


•     Charter One Bank, N.A., dated March 26, 2004, for loans that were originated under Charter One's NextStudent
    Private Consolidation Loan Program


•     Charter One Bank, N.A., dated March 25, 2004, for loans that were originated under Charter One's Astrive and
    AstriveAlliance Education Loan Programs.


•     Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under Charter One's WAMU Alternative
    Student Loan Program


•     Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under Charter One's Referral Loan
      Program (including loans in the UPromise Alternative Loan Program, Collegiate Solutions Alternative Loan Program,
      College Board Alternative Loan Program, Axiom Alternative Loan Program, and ThinkFinancial Alternative Loan
      Program).


•     Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under Citizens Bank of Rhode
      Island's Alternative Loan Program, Compass Bank Alternative Loan Program, FinanSure Alternative Loan Program,
      Navy Federal Alternative Loan Program, and Xanthus Alternative Loan Program


•     Citizens Bank of Rhode Island, dated October 1, 2002, for loans that were originated under Citizens Bank of Rhode
    Island's Penn State Undergraduate Loan Program


•     First National Bank Northeast, dated August 1, 2001, for loans that were originated under First National Bank
    Northeast's Nelnet Undergraduate Alternative Loan Program


•     GMAC Bank, dated May 30, 2003, for loans that were originated under GMAC Bank's Alternative Loan Program


•     HSBC Bank USA, National Association, dated April 17, 2002, as amended on June 2, 2003 and August 1, 2003, for
    loans that were originated under the HSBC Loan Program


•     The Huntington National Bank, dated May 20, 2003, for loans that were originated under The Huntington National
    Bank's Huntington Bank Education Loan Program


•     JPMorgan Chase Bank, N.A„ (successor to Bank One, N.A.), dated May 1, 2002, for loans that were originated
      under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program, and Campus One
      Loan Program



•     Key Bank, dated May 12, 2006, for loans that were originated under KeyBank's Private Education Loan Program


•     Manufacturers   and   Traders   Trust   Company,   dated   April 29,   2004,   for   loans   that   were   originated   under
    Manufacturers and Trad ere Trust Company's Alternative Loan Program


•    National City Bank, dated November 13, 2002, for loans that were originated under National City Bank's National
    City Loan Program


•    National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's Referral Loan
    Program, including the Astute Private Loan Program


•     PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's Alternative Conforming
      Loan Program, Brazos Alternative Loan Program, Edvisors Alternative Loan Program, GE Money Bank Alternative
      Loan Prorgam, Old National Bank Alternative Loan Program, Regions Bank Alternative Loan Program, and Varsity
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 33 of 85

     Group Alternative Loan Program



•    Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative Loan
    Program



•    SunTrust Bank, dated March 1, 2002, for loans that were originated under SunTrust Bank's SunTrust Alternative
    Loan Program


•    TCF National Bank, dated July 22, 2005, for loans that were originated under TCF National Bank's Alternative Loan
    Program


•    U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S Bank's Alternative Loan Program
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 34 of 85




         Exhibit 5


                                                             Exhibit 5
                Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 35 of 85

  ITS31*****4043;                                                  AES/PA                 VTAM NAIC                      TSX31       .
DATE       09/14/16       18:24:40     DEFERMENT/FORBEARANCE                    LOAN   DETAIL



BORROWER          SSN:    ***-**-4043        NAME:      OSKAR A          LIZARRAGA-DAVIS

1ST    DISB       DATE:    06/26/06          OWNER:         NCT                                   LOAN      PGM:       ALPLN

LOAN       SEQ:    001                GUARANTOR:            TERI



                                                                                                                        MORE :            +

                                                                                                             TOTL

                                     BEGIN            END           GRACE       CAP    DAYS      DAYS        MOS              CERT

       DEFER/FORB TYP                DATE             DATE         END   DATE   IND    USED      LEFT        USED             DATE

       F    -   ADMINISTRV      11    01    13   03    31    14                  V
                                                                                         151    UNL            6.0       02    24    14

       F    -   ADMINISTRV      06    01    11   06    30    11                  V
                                                                                          30    UNL            6.0       06    28    11
       F        GEN/TEMP        04    01    11   04    30    11                  V
                                                                                          30           3     11.9        04    15    11

       F    -   GEN/TEMP        12    01    10   02    28    11                  V
                                                                                          90           3     11.9        12    15    10

       F    -   GEN/TEMP        07    01    10   10    30    10                   V
                                                                                         122           3     11.9        07    08    10

       F    -   GEN/TEMP        02    01    10   05    31    10                  V
                                                                                         120           3     11. 9       03    12    10

       F    -   LAT   SCH NT    12    12    09   12    31    09                  V
                                                                                          20    UNL              . 7     01    20    10




Fl=HELP           F3=EXIT      F5=RFR        F6=ELG          F7=BKWD        F8=FWD     F9=PRT         F 1 0 =H 1ST     F12=CAN
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 36 of 85




         Exhibit 6


                                                             Exhibit 6
    i     *         Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 37 of
                                                                              of 85
                                                                                 85
        SC-TDF-PS                                                                                                                RECEIVED

                                         THE EDUCATION RESOURCES INSTITUTE                                                           OCT 0 1 2008
                                                               REQUEST FOR DEFERMENT                                                   FINANCIAL AlO
                                                                                                                                    FOOTHILL COLLEGE
        PLEASE COMPLETE ALL FIELDS BELOW. YOUR REQUEST MAY BE DENIED IF THE FORM IS NOT COMPLETED
        CORRECTLY.



        ACCOUNT NUMBER
                                                                (p3U                                                                                 f
I

        ADDRESS                                                                          state;  CA        ZIP CODE     mi
        TELEPHONE NUMBER                                          ALTERNATE TELEPHONE NUMBER (                    )

        WORK TELEPHONE NUMBER (                       )           -        EMAIL ADDRESS              Oflfc>a/K 016).                          ion
        )Q Yes. 1 em in a degree granting program and I hereby request the deferment selected below for all of my private loans guaranteed by
        The Education Resources Institute (TERI). If the deferment is be inn reauested for snecilic loans, olease list the fust disbursement date;
        each-




              ffii SCHOOL DEFERMENT: )Q FULL TIME                       HALF TIME
              KD GRADUATE STUDIES                 '
                 CHIROPRACTIC (CHIRO LOANS ONLY)
                 VETERINARY {IHELPO/3 LOANS ONLY)
                 INTERNSHIP/RESIDENCY

                                      AUTHORIZED OFFICIAL'S CERTIFICATION REQUIRED FOR DEFERMENT

          PROGRAM BEGIN DATE                          ?       PROGRAM END DATE I L.j O f              EXPECTED GRAD DATE I?- Toy
          INSTITUTION/ORGANIZATION NAME                                                                               DOE CODE DO I f 1 7
                                                               rOOT.iH tCLLEOE—
          ADDRESS                                         •    12345 CL MOUTE ROAD

                                                                                       TELEPHONE NUMBER

                   Vice Pm«id»ni ol Studenl
                                                                                                                              LsMi£__
          SIGNA?&^SrAt?W?8RfillD OFFICIAL                             NAME/TITLE OF OFFICIAL                                DA

          My signature indicates that I am an Authorized Official and I have read and agree that the certification above is true to the best of
          my knowledge.



        I meet the qualifications as staled in the cover letter for the deferment type checked above and request my lender/servicer to defer
        repayment of my educational loan(s). If my loan program allows, accrued and unpaid interest may be capitalized, added to the principal
        balance, in accordance with the terms of my original promissorvnote, 1 understand that, should my situation under which 1 applied for the
        deferment change, 1 must notify my lender/servicerjpfbiediBlely:
                                         \


        BORROWE&SIGNATURE
                     CO
                      YC.
                                 -J
                                 cT>
                                              ^                                                       DATE
                                                                                                                 MM-
                      O-         ui

                       J


          RETURN Cd&PLBTED FORM TO: American Education Services • P. O. Box 2461 • Harrisburg, PA 17105-2461
                            CD
                            CD
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 38 of 85




         Exhibit 7


                                                             Exhibit 7
(page   t ybt      Case 5:i8-cv-04081-BLF
        /
                   Case 5:18-cv-04081-BLF Document 42 Filed
                                          Document 42
                                                            02/08/19 Page
                                                      Filed 02/08/19
                                                                          39 of 85
                                                                     Page 39 of 85

    /
/       -       i-PStWOa
                                             PRIVATELY INSURED LOAN
                                                              Repayment <      Ikn Farm



                 BORROWER ACCOUNT number                                             IM
                 BORROWER NAME                                OSkM.                        .frkUA*& -p/i./fr
                 ADDRESS

                CITY                     'luoqJ fil                 STATE            CI           ZIP CODE        ?mt
                TELEPHONE NUMBER                                            maz
                ALTERNATE TELEPHONE NUMBER |                            »            SO.MiL,
                WORK TELEPHONE NUMBER f                        |

                EMAIL ADDRESS                                       AM          <L@ tj*lnaa . C.OH1
                Section I:
                If your finmcial situation i* making it hatil to make timely payments on your education taantah vou any want to consider a
                MODIFIES GRADUATED REPAYMENT SCHEDULE I MORS I. Una schedule ofTenc


                       >     1 1 months of payments at 5SS or the regular monthly principal and huereat payment amount.
                       *     II months of barren only payments equslbtg 3) dayicftmeren.
                       •     A tetum to fag principal and interna payroe nta forthr belance et your torn period.
                             The* payment* may be higher then your previous monthly payment* doe re the It months of reduced payments lined above.


                           Yea. 1 would like to apply for the MORS tlf you am applying for the MORS, yon may skip Section 2 and go to motion 3.


                 ^3. No. I am limbic to make at lean SOS ofmytogahr monthlymytncpl forthr following uasuin.                      .
                                                                                And          P}ai/s nn J oh/LLP

                Secdsn 2i
                If your financial dlffiouliiei prevent yon from making timely payments tinder a Modified Graduated Repayment Schedule |MGRS| on your
                Privately Insured toman, you may he eligible for a rwheaianee. Ferheannee U granted ai the owwet*            ration far a few m       aa an
                alternative to regular monthly payments. The Furiieainuce la normally panted la Increments of one to six months, with 0 ntanimttm of (waive
                month* doting the life of the loan. The Forbearance period may be backdatedto cover periods of delinquency, if eny «dab However, any Deprive
                repots that wore submitted to credit bureaus will not be removed if the Forbearance is granted rettnactively.


                 X' Yea. I hereby request a Ftabeanmce for all of my eligible        Privately Insured loatasy (f the Foiboarance is being requeued for specific
                tuna, please list thr fust distmracment dale* of eack       filft



                Numbrr of month* you are mfombg Forbearance                    I2-MQy\4\S {but mo*
                                                  hopthHy                   3- ill b
                                                                                u>             ASC       a    j
iPage 2    of
                  Case 5:18-cv-04081-BLF Document 42 Filed
                                                     Filed 02/08/19
                                                           02/08/19 Page
                                                                    Page 40
                                                                         40 of
                                                                            of 85
                                                                               85

                 SkiIm):
                 You must continue nuking your regnlar monthly payments ontil Iks forbearance or MORS has bam lppreved. You will receive written nolkt of
                 the approval a denial or this request, afler U hai been processed.

                 I certify that I am tumble to make psyllium so ding to the pnatnl teras or my faaikag I onderataad (bat seemed and unpaid fatncR will be
                 capilalbtrd at the expiration of the MORS or forbearance period, and included fa a new repayment schedule. This near repayment schedule will
                 decrease my repayment period and inert sac my monthly payment amount.

                 1 understand this request and all supporting documentation will remain the property of Ihe lender, and/or its agent. The owner resent* the
                 right lo obtain    ropy of my croft report. Additional debt fanned or preferential payments to other creditors could retain In tlw denial or
                 tetoifasiion of my forbearance re tL I understand that should my ration under which I applied for Forbearance change. I mast immediately
                 notify AES Graduate and Prafeudotnl Senders. The above infonmiioa is true and correct to the best of my knowledge. I understand that
                 marepruetttaiton may lend to the dental of my rtquert 1 knee read and understand and apt* 1n the terms of dda request. If 1 selected MOTS, I
                 understand tint I have agreed to amend die repayment term/of the original promissory note for my Prtvturly Insured lam t).



                 Borrower Signature                                                                                     Date
                                                                                                                                     afis/to
                 - SELECT EITHER MORS O* ECONOMIC HARDSHIP FORBEARANCE. BUT WOT BOITl


                 "" ALL ITEMS MUST BE COMPLETED OR INDICATE "7VA", ANY INCOMPLETE ITEM WILL SB CAUSE FOR DENIAL. **




                                           THIS'          ION MUST BE COMPLETED FOR ACCOUNTS WITH CO-BORROWERS1


          ltd CO. BORROWER                            c
                                                                                         TELEPHONE NUMBER (                    I

          ACCOUNT NUMBER                                                                 ALTERNATE PHONE NUMBER <                      )

          ADDRESS                                                                        EMPLOYER NAME

          CITY         SA                          RTATtt CA Its ^3/37 EMPLOYER TELEPHONE NUMBER <                                            )
          EMAIL ADDRESS                             M/A
          2nd CO-BORROWER                              d/A.                              TELEPHONE NUMBER {                    )

          ACCOUNT NUMBER                                                                 ALTERNATE PHONE NUMBER!                       |

          ADDRESS                                                                        EMPLOYER NAME

          CITY                                     STATE              ZIP.               EMPLOYER TELEPHONE NUMBER I                          J_

          EMAIL ADDRESS
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 41 of 85




         Exhibit 8


                                                             Exhibit 8
angfM* 1 1 Case
           Case 5:18-cv-04081-BLF
                5:i8-cv-04§8¥?6LF 0 Document
                                    Ddkuffieffi 42
                                                42 Filed
                                                   Filed 02/08/19
                                                         02/08/99 Page
                                                                  Page 42
                                                                       425f85
                                                                          of 85

   2010-03-1513:50       LCARRACA   £196924257 »                               P 1/4



                     3/15/10 rme

                                    birr- (jpS
                                    w -




                                                   jiaA I i:u~ut£;ty& - LWtf
                                                                y




                             t<*i
                                                        0)0}
                             till

                                    -cketiMtt ty**                  /mii? ,
                                    i/iiu&J                           i
                                    filljfj(tii M.S         tw n/'i jUt/fcip
                                    Qltj'
                                                                        10 :44 :
           Case 5:18-cv-04081-BLF
                5:18-cv-04081-BLF Document
                                  D ocumen t 42 Filed 02/08/19 Page 43
                                                                    43 of
                                                                       of 85
                                                                          85
2010-03-ib tasa                       UZABRAGA         6136324267 »             FAX
                                                                                                                                                        P 2/4




            JCF1BHCT

                                             PRIVATELY INSURED LOAN
                                                            HituomOtOplha Pam



                  BORROWER ACCOUNT NUMBER                                                       4-iici
                  BORROWER NAME                       ' >Sh£            L'.imi&m.-. . ft            .w I 1
                  ADORES


                  cm                                              STATE        L&             ZIP CODS           am
                  TELEPHONE fnwBER                                      Oiol
                  ALTERNATE TELEPHONE NUMBER (                      I

                  WORK TELEPHONE HOMIER (                    |                         tljA
                  EMAIL ADDRESS

                  Bccflntl;
                  If jm flsmrial htoaltu it tukbl it hafd Id m>i» tunaty pynMi an year adacauon taiataX J«* nay wart in nendcr *
                  MODIFIED GRADUATED REPAYMENT SCHEDULE iMAUa Tbia aehadub gfien:

                        a     ITmonttni   nyeuaaatSlpMifltitiap          My         pal aid lata eat piyeattaimMini
                        •     IT mentha aHalma) nly p      «wy«lki|ll ilayiof       im
                        •     A Tttm to M principal and tamA payantan far Tha beta ana of yov lna parted,
                              TbtM payii   araybalilfbariiniiyeitrjnefauaimBdiJypayinaattdiiafofcaSdlw            aafndaerdpiymrttrliiwdtkoYt

                            Yti, I would Ska u apply for Ika MORS l(r yon an apylyisg Far db MGU p»a nay akfp Section inlyin win X


                   y} No, I am aabto to aaU *t kaM MS ofmy tapiiar megthly payaaat fia rib faRavalg laai
                                                                                                                    „




                  lirilnk
                  If jo* laaocial dUOcohka pianal yw Ann making ibuly payment wla a HrfU GraduaM Rapayma Schtdala 1 14015) n pn
                  Primely Inrad tmonv yea may ha e%Ma far a PaibwaaM. "erhtb     ea la inntii at tka amafa dnntin far a few mtfb n at
                  ihanalinto reychr on          ayiiaiM. The Faibamea b no                id ri b   0*       ef na to d*M mtallD, wife a   tin)
                  moabt theiag la lifa ef the baa. Tka Forhaaiaaa* period may W backdated to carp pMlabctideTuupbaiy. iricy tpm.HcwewT. acyorptNe
                  c^anaita aaaw nimirtod to m44 taracawin not ba itnca«4 if lha Pobcman la D*at«4 ramaelivaly.

                  -4^- Y**. J ha^ky "*** *                         °* "*                            h"''1" 11 ** R'rt**OB" " kaiat iwpcamd far ggrilk


                  Number «f nwfflta yvu wc n^trtnt Fort>—rinci:^,          bpL 7 l*iL L. iuufc&ktlj 2                                         /b
                                                                                 tyiy Mdfty/i                           Mnzi
             Case 5:18-cv-04081-BLF Document 42
                                             42 Filed
                                                Filed 02/08/19
                                                      02/08/19 Page
                                                               Page 44
                                                                    44 of
                                                                       of 85
                                                                          85

2010-03 1513:51                          LEARRAGA            6196924267 »                 FAX                                                                    P 4/4




                     Eiidn )r
                     ftm fia* coiiliow uafcit^yotr nfpTir mcmiMy p*jrw»pt> until tb* ForWrtfic* erM<iU taa tank *pprflwd Ycm will mwlv* Mttto now* trif
                     if* ippnMil or {fanial of ihisrtqutti, aflir it hu faces pTOrt**nt

                     f f#rtiiy ibal ] am uwfati to mik> pcyiiMata ftoordiagfe iht jreunf term of a\y total i*. I tmJcntmnd that tccrwtf sod mpiid Intott »W I#
                     capInRead al iba c^tkitioi of lb* MORS or forfaeawx* ptfkxl, tad bdkufed a i n*w tvpeymtat *A*diik. Thi* st* itpHymmi icbe&ito will
                     Acnttt my r*p#ymt panorfnad intJt*44 t>y mwrfdy payrmt ifflDttaf-

                     1 QndcmMd ibii [f^uni cd ill n^pomuti docwntoiitMa wis rctntn 1b* ptopcrty #f fa M*t »itdA»- iu tfear. Th* owtwr w*r*i fa
                     ri[hr to ofatata a copy of ny cttdH rrpcrt Addiitatl dtbt fawr*d ot prtfatttitl   to other ttriwn (told w*l a lha rfnial w
                     lennniba of my ftvbnm uqeetL 1 uadmtaod tint tbttU my tJtaltoo aadei which t applied for Fcibetrtnei ctesf*, 1 man mmtdittoly
                     itfiiy Alls Onthaii tad Pioteakn] Scmca ]W aVovt fefonnjioB it trte tad ranrci Is lh« M of ipjr ktoridfe. I ademnd that
                     oiOf^pcnntitlni say had to lha dtaial of my mpmt» 1 bi** fttd ml axJcmad tftd Off#* Id fa team of (fan rtqtttt if I whetod MOAS, I
                     updMitiid tba| ] bra^Kiio Dnl faii^aymMtterntoffa oiifittl pedMy Mtt for ray Fmmdy loured (outfit

                                                                                          A
                     Brniwtr Senator*                                                                                   DtU

                                                                 /
                     • SELECT UTIIEn MCRSOR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT BOTH •


                     - ALL ITEMS MUST St COMPLETED OR INDICATE *WAm. ANY INCOMPLETE ITEM WILL BE CAUSE TOR DENIAL. **




                                                TtUB SECTION MUST BE COMPLETED TOR ACCOUNTS WITH CO-BORRpWERSI                                   r                       ,


              III CO-BORROWER
                                                 hfrsi:    \j>/p
                                                  L- L f 'iW —j
                                                                 T                              tiiSc     M</H
                                                                                                   TELEPHONE H
                                                                                                               m
                                                                                                             UMBER
                                                                                                                    dtffli cv*jit<Cilte~ aj\J
              ACCOUNT NUMBER
                                                                                                                   '—    'iffiim—iktfr-ri
                                                                                                  ALTERNATE PHONE NUMBER f    J Z
                                                                                                                                              *«!(
              ADDRESS                                                                             EMPLOYER NAME

              CITY                                     .STATE              TIP.                   EMPLOYER TELEPHONE NUMBER <               I

              EMAIL ADDRESS

              CO-BORROWED SIGNATURE                                                                                     DATE



              lad CO-BORROWED                       idjA                                          TELEPHONE NUMBER (          |


              ACCOUNT NUMBER                                                                      ALTERNATE PHONE NUMBER (            )

              ADDRESS                                                                             EMPLOYER NaMB

              CITY                                      STATE.             ZIP                    EMPLOYER TELEPHONE NUMBER!                ),
              EMAIL ADDRESS

              CO- BORROWER SIGNATURE                                                                                    Date




              If yes bsvt »(Mltkit»l co-dgnert, plcatc be tare lo attack their Isformntkm to the application incladlng their tignM arts.



                                     pj.             fit* &                       Ajti            wv.xtif                                 /tivi X rti «ko
                                         Uw'iy                                    d                                      'tf* f}t*VL -
20tt-0M5 IMS         UZARRAGA   019S924267»   FAX                    Plf*




                                                      j-no

                            JM?     7k)tt     9f
          l//*f [jM '                  jyt -mf jw
                •f?M^                           Tom^no-

                                ?o(0                      a']
                            fl'LS                        • W
                        /

               jyi                                  ; yo)J




                        htiC                        : :<)?-{



                                V lc>
                                j O

                                                    auii 0I75J./S

        Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 45 of 85
        S8JWi#d                               irwwir*5 asB3< >wD">
 Case 5:18-cv-G40li1-BL!F1feo1c0jm4
 Case 5:18-cv-04081-BLF             ehit342M
                             Document        FiPed62
                                         42 Filed    /og/^3 Page
                                                  02/08/19  PagRef
                                                                 46 of
                                                                    lFW85



  SC-FtBNn
                                     PRIVATELY INSURED LOAN
                                                        RtptjUfUOpitn Pim



        BORROWER jVCCOUHT NUMBU^
                                                                                         Ll(A
       BORROWER NAME                                                          hi,   -

       ADDRIA

       city                               (\U               STATE lA                    ZIf CODE        1ML
       mnnaNEHtiHiui                                           °&>3
       ALTEBNATE TELEfHOHB NUMBER (                          )_
       WORK TEL IfHONE NUMBER (                         )                       tUA
       EMAIL ADDRESS                                "n.ktVoH lAlfc.                          • C«>1
       Mm I;
       It your (modal anatin '» mlkjip it InM to atto fmnly piysuou ao yatr fdancin
                                                                                    !»•«), yw tmy mm <o nnd* •
       MODIFIED QRADUATID LBFAVMENT SCHEDULE iMORSl ThbaeWalt »ffci


               •     11 meolta of paysndlt ft JIFH of           monthly jbtoiimI ni'miMMl paywd WHL
               •     II mla it iMRM oaly ptymami a^nlm; 11 ikyaeTraiw**.
               •     AmtmoMfnadpiliaSiaittaMyayintofiirartbalialHiraofynrlanipcriniL
                     Tbno pajtwnu may bt W^irttaa yaw pmtaataraikly paynnti Aula On J* naniha of tad
                                                                                                     mat paymrauland         ibora.


       ___ Yaa, I wsaW like to apply for Its MORS tlfyau in applylip fer tbt MOK, fn ny tkip Malnl yofeaalm
                                                                                                            J.

                   Ha* I iat until to asAa it lent SUM at my tafilat aantUy payout* for tfas foUowing
        J




       SmHor]:
       IT yow fisracM tfilftcaldM fmvtO yn fjttn b»^ lirrwty joym*** asdbr i MotfM CndnMd
                                                                                                          lUyeynwe 5tf*A)li IMQU] u your
       PwrtljF lumd U*at), jw wy                iK|W« fW PmUwiwt. PoAtinMt li panted it it* own*?* dnentian for • frv mdhi m *4
       iitcnviiv* w n^ibr toontUy pym* 7b* Fatfatiftuw* U ntmmtiy pssttd b grmMBB of «u Iv ihm
                                                                                                             nostbc, wi»Jr * mukum of rwtJvi
       tnurrttn Jiiug it» HI* vf rb« lata. lb* PaHwraae* period tray b* btdulittrf to rmer prink aT ddtoqwey,
                                                                                                              If uy an*, ffoimo.iiy nopdvo
       r«j»iu (hit were wtaitM ta auHt bam* *U1 oat bo amend If ihe F«cbarei*o * mated retRMCtWfy,


            y?, Ye*. I hereby r^M • Ftfbunm for sit of my                           luxt tMaiL If toe Fmteiaa« » bad* taqacaol Cm tpmlTic
               ylnn fi*» the CWt ftlftmwrtdito of atb
                                                                         M
       NtanWt ef moortsyaa in nqaaaiap FarWamrK-                            , b,/ J LuiiktiksJ 7                               /6
                                                                         ijfly *Huh$& tflfcS




Wld                                                                          XVi         "IVZKGBfilE      VUVHHVZJ1                            c?a a -co-oik
F^£     Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 47 of 85



                     ShiIhi 3;
                     Vrt MMUi     iftttP nktanyMir |f|v)M atMMhly ^ijntali     it iK* fiKUnwf m units fu»        epprmmt* YflBwilt rtMW VtHtniWlfov b(
                     lb*         cr tfc bbI of >ba     *f»«• it fa* **** pro«j»ai

                     I entity lh*l I tot u«*bU to make payment* accordbf; to  praetiw tenns tf my kamifjs f ttndmund that iscnwl wf Unjnht mtenuu *111 ba
                     tapfeliied »1 ife ctpwitm ftf ihi MGRS or Porfeeamcf peered, ud nckidrd n i q*«r repayment aofaftile, thii new xtfnyowat wfaduto wilt
                     itmm ay n?*ytoMt parted nd burn** my mwWy payment amnm.

                     I urafafilind ha rupxit *od iH Mpytwlbi 4o Quantaittioa wiQ lamia 1W property tf rt» icodUe awi/o* in ipml The           caaaneta the
                     itfta to ®fe»ia » nyy if my o*ft trpatt AddiiiMl debt bcwred or (wfemiiil ptytoenn to either eredhon coald mnk a lb* dtnal at
                     toimbalioQ of cny tmhana*          1 uMwiftwI ifal abould my ntuafan neder whirh [ applied for Forfaitine* chang*, i nut fOtttfat*V
                     oorify aE3 Qnihato tad Profeaaboftt Swrnt** TU above lafamatk* w trw «rf eorrxt to to# beat of my kwwfedfe. i ondtnhmd that
                     minojitwewtiw t«y W to tb deoial of my mpM. t fava trad ud mdcntind Ami IpN k> the wm tf thknqtwt. Jfl arkttod MORS. 1
                     UBdmtiod (bit I brv wpwV to *n**f th* rapaymcvt tcraa of rfa •riftoef premiaery uia ttr my Privately lastnd Jcicuai.

                                                                                   --

                     Immr Ekfti        r*
                                                                               (•<£     C
                                                                                                                     Dit»           mm.
                     • SELECT OTHER MORS OR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT BOTH *


                     "ALL ITEMS MOST BE COMPLETED OR INDICATE TilIV, AN* INCOMPLETE ITEM WILL BE CAUSE FOR DENIAL "




                                               THIS SECT IOW MOST BE COMPLETED TOE ACCOUNTS WITH CO-BORTOWERBI                                                       .


              IS CO-BORROWER                    i*w , r'-          i
              ACCOUNT NUMBER                                                                ALTERNATE PHONE NUMBER (                \    /

              ADDRESS                                                                       EMPLOYER nam*

              CITY                                   STATE             ZIP                  EMPLOYER TELEPHONE NUMBER (                  ).

              EMAIL ADDRESS

              CO- BORROWER SICN ATOM                                                                                 DATE




              lad CO-BORROWER                        i4&                                    TELEPHONE NUMBER!               I III

              ACCOUNT NUMBER                                                                ALTERNATE PHONE NUMBER!                 )

              ADDRESS                                                                       EMPLOYER NAME

              CITY                                   STATE             TIP.                 EMPLOYEE TELEPHONE NUMBER (

              EMAIL ADDRESS

              CO-BORROWER SIGNATURE                                                                                  DATE.




              II job haw additional ani°D»r», pleat* b* tan 1o iltieh ibelr fntormalkiB to the appUestloa inclodlas tktir itgBSlRi**-
                                                                                                                                                       ^   t




                                    P.S> tjy'                   i>
                                                                   <          flip SsfO.-d                                              /Lrd J.t           m       illo

                                                                              //                                      w*                           -




      tii d                                                                             KYJ      "imtMSlt             VDVHHYZn                                 P5TI SI-CCHKOZ
(Page 1   of
               Case
               Case 5:18-cv-04081-BLF
                    5:18-cv-04081-BLF Document
                                      Document 42
                                               42 Filed 02/08/19 Page 48 of 85




           sr.nBNCT
                                                                                                                 P
                                             PRIVATELY INSURED LOAN
                                                                 tUptyuwnr Option Form




                 BORROWER ACCOUNT NUMBER „                                                          &3M                                     RECEIVED
                 BORROWER NAME                           DM                  LlteSL£A*£ -fWi'f
                 ADDRESS
                                                                                                                                            MAR 1 8 2010
                 crnr           U,*/0i)A C.lfi                         STATE        (JS           ZIP CODE        ftybl'f                 AES SERVICING
                 TELEPHONE NUMBER
                                                                             Qiol
                 ALTERNATE TELEPHONE NUMBER (                            >
                                                                                     ,5aw6

                 WORK TELEPHONE NUMBER <                          )                         tdt
                 EMAIL ADDRESS                                  T/ikoAM                       tA^koO-tOf^X
                 Stcdoal:
                 ir yov Gnancb) timetioa b mtkisp >1 hud M> melto timely peytncnu aa yoor oduettioo ImuHll yw tiaT «w is iwnMu •
                 MODIFIED GRADUATED REPAYMENT SCHEDULE IMGRS). Thb nhodalo offm:


                        •    nmootferofpymeeltel $<ntaf thrrepnlira*             Uyjeiseipilud interctl ptymest tnniat,
                        •     II tnoodaofisleri     onlypeyi     ttte^nlmgll deytef      ue
                        •    A ntncn to fuBpriaripti tab bterea pnjuimi far da bihaoe of yea- lam period.
                             Thetoptymeta         tybe         rllnn you previoot emlhly paymeait dot to du 14   win of reduced ptymemt lined above.


                            Yet, I would IDu to tpply fortbo MORS I If you tre tpplybg Ibr d» MORS, yen any tlrip Section 1 and go 19 action 1




                 ¥-         No, I tin amble la mke «t km Wit of my regular nmMy payment for tht folmring rams




                 Sudani:
                 If yam fsuacU dUTfcahica prtvr you Dam robing lowly points* nuke Modified Gi               td Rcpeyncsl S dale (MORS) on year
                 Primely loused loaatj, yea say he eSgiblo for e Focbeartoe Pa            it ftoldtd u the ewnei't d bendinn for e few neafto tt ta
                 olMnntitB to nsnltr Doubly peymeiHi The Farhcuuce it scmally pruned in iecrcmealt of me la three naadB, wiA • sBxenam of twtlva
                 moat An        ttifo of tbobto. The Port  no period nty be btckdtied tot cr periodt of dtQmpieacy, if toy etatHowcwcr, toy atprire
                 repent thit woe nhmiiltd to endir buretm will sol be removed if the Forbannoe it parsed mmciively.


                 _>1  Yet, I hereby iwpee • Forbearance fur ell of ray eligible                 loaned Inert). If the Fofbcuease b being requeued for epecific
                 Um,iolctee I'M Ibe fgc dhbunmenl deltt of each;                      m
                 Number of moisluyoq or* reqgeulug FotbeueiK:.                   lyA. Lf £ MilM&fd t /itoJ /(,
                                                                                    4i 1       -films
        (Page 2   of
                        Case 5:18-cv-04081-BLF
                             5:18-cv-04081-BLF Document
                                               Document 42 Filed
                                                           Filed 02/08/19
                                                                 02/08/19 Page
                                                                          Page 49
                                                                               49 of
                                                                                  of 85
                                                                                     85

                              Strain):                                                  i
                              Ym mat cetfiiine making your rojnfar monthly jnymeoutaia the Forbewinca or MGRS baa been
                                                                                                                       approved. Yon win receive walnut nodes of
                              tbo approval cr denial of Ihit rcgaest, after u hat been pnotwi


                              I etniiy that I unable to main ptyetaettt according tea     • preteM teems of nay louet). I mtdetwud thai accessed and      pal   niareta will bs
                              caphatiand it tb» expiration of lb* MORS or Fetkaam period, and included b         new repayment mbsdola. Thb sew itpeytncnt scbodals will
                              dean* my repayment period aid hcrasae my lawdity pcymcnl ataman.

                              1 nodtnaaad llvn reguras ud all aopporting doctsmeniatioa will remain aha property of tba lender, andfer
                                                                                                                                       its agent. Tbo owner nums lbs
                              ripta ha obtain a copy of my natafil report. Additional debt soared or paafsrrabl payments to eeber      Cm toold runt is lbs dentil or
                              (ctmimditm of my forbearance retparet. t understand liast timid my aieuiiim taaderr arhib 1 applied for forbearance change, I e   a faianadbttly
                              notify ACS (fcadoets and Profetatosal Semoea, The above bfoiasnt'ioo b Ron and correct to tbo bad of my knowledge.
                                                                                                                                                 I male               and that
                              miwcpreecsaltoo may load to the dentil of Biy reqncaL 1 bavt read and tmdcittiadaad agree to die reran
                                                                                                                                     of thia rnpaast. If I aslocatd MORS, I
                              undatataad Ihaihava agreed in amend lha repayment apriaoftha ortemt^roeniaaocy ooea for nyPrhmtelylnaiandloeaia^


                              Borrower Stjmtnre
                                                                                                   ter                                Date



                              * SELECT EITHER MGR8 OR ECONOMIC HARDSHIP FORBEARANCE. BUT NOT BOTH *


                              - ALL ITEMS MUST BE COMPLETED OR INDICATE "NIA". ANY INCOMPLETE
                                                                                              ITEM WILL BE CAUSE FDR DENIAL -




                                                       THIS SECTION MUST BE COMPLETED FOR ACCOUNTS WITH CO-BORROWERS!                                           at      .,        .

                       1st CO-BORROWER
                                                                                     I'm              fib           a                                                4eM Wttfict
                                                                                                      mo.                                                                             ^//.
                       ACCOUNT NUMBER                                                                    ALTERNATE PHONE NUMBER (                 _)
                       ADDRESS                                                                        EMPLOYER "amb
                       CITY                                    STATE,             ZIP.                   EMPLOYER TELEPHONE NUMBER (                      ).
                       EMAIL ADDRESS

                       CO-BORROWER SIGNATURE
                                                                                                                                      DATE.



                       2nd CO-BORROWER                      ilj&.                                        TELEPHONE NUMBER (                  >

                       ACCOUNT NUMBER                                                                 ALTERNATE PHONE NUMBER (                       J

                       ADDRESS                                                                        EMPLOYER NAME

                       CITY                                   .STATE.            ZIP.                    EMPLOYER TELEPHONE NUMBER (                      ).
                       EMAIL ADDRESS

                       CO-BORROWER SIGNATURE
                                                                                                                                      DATE
                                                                                                                                                                                                 I

                       11 yon hsve additional co-signers, please be want to attach their InfoniiattoD to the application tnclndlng
                                                                                                                                   thdr signatures.

                                             Pj                             j-hi'
                                                                            it My second ef/hnpf W                                                                   .J- M
                                                                                                                                                                             I
                                                                                                                                                                                  Aa

                                                             J                           'h       a£                                  P"* fiPvL-
    I




I

                                                                                                                                                                                             I
I
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 50 of 85




         Exhibit 9


                                                             Exhibit 9
(Page I07aifl9£2010   15:18   650-364-0402        FEDEX OFFICE      5182                  PAGE   01




      Fedlbx                                      Fax Cover Sheet
      Office




                                                                                                      Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 51 of 85
     Date
                                                  Number of pages    J? (including cover page)
     To:
                                                   From:
     Name
                                                 \Name                                           '
     Company
                                    FJuCd-fibi   Company
    Telephone _                         OST?     Telephone
                                                                                                                   Tl


                                                                                  OSDS
    Fax
                                       3SUL
    Comments
                                      650-3S4-0402
°//<Uy/Ca
      Casese 5:18-cv-04081-BLF
             5:18-cv-04081-BLF Document
                               Documen t 42
                                         42                                                     Filed 02/
                                                                                                Filed 02/08/19
                                                                                                         08/19 Page
                                                                                                               Page 52 of 85
                                                                                                                    52 of 85                             02




  smmnct

                                         PRIVATELY INSURED LOA
                                                               N
                                                          RepeynuntOpUoa form



        BORROWER ACCOUNT NUMB

       BORROWER NAME
                              ER
                                                                                              £34                     T


       ADDRESB


       CITY         t
                                                                gtate
       TELEPHONE NUMBER (
                                                                                              ZIP CODE
                                                                                                                     IU.
                                                                         C£°A
       ALTERNATE TELEPHONE NUMB
                                                   ER <              )        -     . .
       WORK TELEPHONE NUMB
                           ER 1                           TZ                       .7

       EMAIL ADDRESS                                                                        * A O - fJ> ^
       StCtlOH It
       U year ftomcbri tfnution it miking It
                                             herd |e mtte timely peymentt en yen
       MODIFIED a*ADUATED REPAYMEN                                                education leaaltt, ymi mtiy met to cetuiW
                                          T SCHEDULE I MORS). Tib ichedu
                                                                         le eiTa*                                           r s

             •      12 morula of peymentt »t 50H of the
                                                            reeultr moodily prinetpol end fatetet
             •      12 morula oFiiUerret oely peyme                                               t payment amount
                                                       ntt equating 31 tfayiof hiTertm.
             •      A Ffttwn to full princyel end httoree
                                                         t poynwue for the beltnco ofynnr
                    Thmt peytncnn mey bo WjJier rim                                          lean period,
                                                          yeat pi evlouu monthly prynMBB
                                                                                            riot to rite 24 month* of tedwed payme
                                                                                                                                   oii lbted ehove.
      ___ Yet, I would Hire to eppty
                                     fertile MGltS (If you ere ejpljrb(t
                                                                         for tba MORS, you tray trip Section
                                                                                                             2 rod go in lection 3.

       JKI \ N* Jam resile mmtl»nvlciit»M ofmy
                                               raguhr                    monthly payment lor ibe foHpw
                                     M&d.—dp-—far . CetmrCAinsrf&
                                                               mama
                                                                  y—
                                --fa         £0                                               dfr«<L              IV<%
     Section 2r
     IF your fin        ebl   lift   rite prevent yon bom
     Ptfvittly lsmnd ataloj yon nay
                                                               kin
                                                               thnety payment under 0 MetUned
                                           ho                                                       Omdadtd Rtpiyusm Schedule IMGRS
                                                 Ijtil for n Fotboaremo, Forbear t                                                          ) on yaw
     nltenaihw to regnlet monthly peytne                                                 it (muted »t the owncpe dbenetirm
                                           tdt. Tho Farbentmiae it normally                                                    for a Few montht ee bo
     montht during the life of the ban.                                       granted h inctanent* of one to
                                        Tho Fort ranee period tony he                                        three montht, with a imxhnnm
                                                                                                                                            of twelve
     reports thtt wore rahndtted to etedi boresn                                 rd to covet pcriade of deHmpreney,
                                                 » wiH not be removed !F rite                                       if toy coin. However, any negativ
                                                                                  Forhe#r*no« it grimed tettnneiiroijr.                              e


       /AJoe. 1 hereby mpwt * Foibetance
                                                     For nil of my eligible Privotety Insured
     lefts, ptceee Hit ibe first liiilnmumtaa                                                 looMs). If the Forbetnmoe le bring reguem
                                              ditto of eechi                                                                            d for tperffic



     Nnmbw of tnonth* yon we r»^oeir
                                    tii|5 Fotbtnrwtee;,
IFsge
               case 5:18-cv-04081-BLF Document 42 Filed 02/08/19
               Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 53 of 85                                                                                            03

                                                                 Page 53 of 85

                 Yoa mua eomltma making yottr regular month
                                                                 ly pnymeoti uatO the FaritMiimoe or MORS hat
                 lite approval oc denial ofthiaceqw
                                                    it, after dime                                                  bent appmred. You will receive wrtneo notice
                                                                     been j*oeM»d.                                                                               of
                 I cenify Ural t »m ooaWo to main payments
                 copitsfitsd « tin eapirattoa of tho MORS or atoning to th» prerent roma of tny loortoj, 1 underataod lint aoctuttf and unpaid bnerea
                                                                  FoAmnume prefed, atid itokukd m » no* repaym                                                t will
                 d«re*» sty repayment period nod
                                                     hereau tny monthly payment amoun                                 ent rehednln. Thb «w ttpaytnttrt aohidule bo
                                                                                            t.                                                                     will
                 I understand thin itqucd nod all aappcrting
                                                                  dot icntatiea will remain tho property of
                right » obtain a copy or my credit repor                                                       tho
                teraiaation of my ft                            t AddiHow) debt Incurred or preferential payme lender, and/or ha agate. The owner iraerwn the
                                                rotjuoat, 1 undetstaed that tbould my ahuatjo                     nt* to other credhoro eoaM tenth In the denial
                Doriiy MIS G                                                                   n order whioh 1 applied for Farbtarenco                               or
                                     i» nod Profeoitiooel Sendees. Tho above infenn
                tnbioptutiuuiloB may load to the denial                                 atloh io tree end ooarect to the beat of my ehanpp, i row Immmttntoly
                                                            of my roquet*. 1 have read and rattaareiaLa                                 knowledge. I nth and ihnt
                nnderuand that 1 have a peed to amend tho                                               aii agree to the leant of tfab request. lr I
                                                              ropaymeol reign or tho wigli^tjSiMniaaoey                                              eolecud MORS, 1
                                                                                                         now for tny Privately ttanred loama|.

                Borrower Sttnotnra
                                                                                                                            Date                            O
                * SELECT EITHER. MCRS OR
                                         ECONOMIC HARDSHIP FORB
                                                               EARANCE. BUT NOT BOTH *

               "Alt ITEMS MUST be COM
                                      PLETED OR INDICATE "N/A"
                                                               . ANY INCOMPLETE ITEM WILL
                                                                                          BE CAUSE FOR DENIAL. *•




                                           THIS SECTION MD8TBE COM
                                                                   PLETED FOR ACCOUNTS WITH
                                                                                            CO-BORROWERSI
          lit CO-BORROWER
                                            Ike &Aied                                      TELEPHONE NUMBERf
                                                                                                                                    )
         ACCOUNT NUMBER              IW                 CM/: -i                           ALTERNATE PHONE NUMBER
                                                                                                                 (                            )
         ADDRESS

         cm'
                                                                      &£o&L               EMPLOYER NAME
                                                 STATE                ZIP.                EMPLOYER TELEPHONE NUM
         EMAIL ADDRESS                                                                                                           BER (_                j_

         CO-BORROWER SIGN
                         ATURE

                                                                                                                          DATE

        2nd CO-BORROWER
                                                                                         TELEPHONE NUMBER f
                                                                                                                                >
        ACCOUNT NUMBER
                                                                                         ALTERNATE PHONE NUM
                                                                                                             BER (                        )
        ADDRESS
                                                                                         EMPLOYER NAME
        CITY
                                               STATE.                ZIP.                EMPLOYER TELEPHONE NUM
        EMAIL ADDRESS                                                                                          BER (_.                            ),

        CO-BORROWER SIGNATUR
                                       E
                                                                                                                         DATE



        If you have adtfttfonal co-signers
                                           , please be sate lo attach Iheir
                                                                            Information to the application
                                                                                                           including their signatures.
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 54 of 85




      Exhibit 10


                                                            Exhibit 10
                                                Filed 02/0
                                             42 Filed
                                    Document 42                                                                8/19              Page 55 of 85
             Case
             Case 5:18-cv-04081-BLF
                  5:18-cv-04081-BLF Document          02/08/19 Page 55 of 85



 *—i
 CD



 LxJ
 to
 <C
 CL
                                                                                                           i                                            s
                                                                                                                                                        R


                                               i                   fo                                                        N
                                                                                                                                   5




                                                                                                                79036 7203
                                                                  O                                                          O

                            B>
                            o
                                                                                                                             Q     iB
                                                                                                                             n
                            a.
                                                                                                                                   2
                                                                                                                             V3     c




                                               5^
                            *                                                                                                TO     »
           4-«              o
                                                                                                                             O g
                                                                                                                             o» u-
           CD               u
                            en
<N
CD         0                •E
                            -o                                                                                               r*-
rH                          =
m

           0)                    I


                           ^1
                                               I
UJ
o           0
M
u_          >               w
                            4>
Ll                                                                                             I
O           o               O)
                             re
                             CL

X          O                 o
                                                                        oj
                                                                                                                             «\i


LU
            X                a>
                                          E                  £=
                                                             to
                                                                        5                                                           *»

0                           -Q            o        EE        CL
                                                             E
                                                                        CL
                                                                                                                              =a 31



                                                                                                                  79036 7142
L.          CD               £                     E                    J2
                             3                     CO        o          ai
           LL.              2             LL       Z         O          F                                                      o Si
                                                                                                                               to
                                                                                                                               x> ~
                                                                                                                                       I
                                                                                           $       I
                                                                                                                               ro g
                                                                                                                               a        u.
                                                                                                                               Ov                           H
                                                                                                                                                            s

                                                                                                                                                            I
                                                                                                                                                            -




CN
CD
                                               J                                           3                                                      C7J

                                                                                                                                                  s
                                                                                                                                                            I
                                                                                                                                                            S
                                                                                                                                                            LI



                                                                                                                                                            *

                                                                                                                                                            r

                                                                                           4
©
                                                                                                                                                  s i
 I
^3-                        O                                                                                                                      § 1•
                                                   II
UD                                                                                         I
m
                     I                                                                                                                            S         2
                                                                                                       i
                     o
 i               i   v
                            <^r                QLj.
                                                                                                                                                  Si
CD
ID
             0 |                                                                                                                         o
UD           o i
                                                                                                                    =S|
                                                                                                                                                  12 ti.
                                                                                                                                             8
CO

  .
                     .52
                     J?
                     J
                      &
                                                   JH         CL         O
                                                                                                   CO

                                                                                                   C
                                                                                                   CD
                                                                                                                     —1 n
                                                                                                                     — w cE
                                                                                                                                             ><    £
                                                                                                                                                   °
                                                                                                                                                   o 5
                                                                                                                                                                £
                                                                                                                                                                 s

mi                                                            cC

H
                     £                     «   «        0     Cl_
                                                                         -C
                                                                             CL
                                                                                       I           E                                               2 I
                                                                                                                                                   n            ffl

                                                              e              QJ                    E                                              "O
                     fi              2     o            §                         X
                                                                                                   O                                                             3
                                     <o
                                                        ra    3
                                                              O          l-
                                                                             O)   (0
                                                                                  LL.          U                                                  & c
CD                   £               Q                  2
cH
CD
ew
S3

CD
.<* .
«l     r



 a)
 cn
 nj
a.
(Page 12/(30/2010       15:18            650—364-040?                                    irrmrv nm
            Case
            Case 5:18-cv-04081-BLF
                 5:18-cv-04081-BLF Document 42 Filed
                                               Filed 02/08/19
                                                     02/08/19 Page
                                                              Page 56
                                                                   56 of
                                                                      of 85
                                                                         85                                                                              02




      SMMNCT
                                         PR] VATEtY INSURED LOAN
                                                          Rtpgqmwot Op Hen Fbrtn



            BORROWER ACCOUNT NDbl BBS                                           ln3M .
            BORROWER NAME                   .     OMe.                             4 -diAMtS
            ADDRESS                       42 j                              Mi,
            OTV                                                    STATE                    ZIP CODE        ftoti
                                                                        Q3&3
            TELEPHONE NUMBER
                                                                               _     5*Lsvi<-
            ALTERNATE TELEPHONE E 01                       ,        )

            WORK TELEPHONE NDMBt R(                            )


            EMAIL ADDRESS                            TaLoAJK d^jKhOQ , U>M
            Section 1:
            ir yoor fflnfitfa) tiwuioo it          loos it bud k> imjrs Mr jmjznttft en yma rinettion kntbt). y» may total 10 uiiuidct
            MODIFIED GRADUATED JtEl ATMENT SCHEDOLE I MGR8J. Thit ortrehiJt offerc

                    •     11 moat* f pjymt tnMDkcrthtrei tfuiaathly] act;        d tattrwl payment t         <*0.
                    •     12moc«btti        ilyyTrmmt>eyaU!>B31 ifaroof ttOtmrt.
                    •     A retnrn to fall Jtatl «1 and luluttt         far ibo bnfanoo ofynr tea period.
                          Th&a poyrncatapay be higfrg Hem yoor pretioaaioowldyptjinaili daa loltie 14 iponditofredpocd paytoaiw lined above.

                        Yet. 1 on?   liie *> tpi If bribe MORS llfyna are tpplyag for lie MORS, yea (nay jlsp SteUon 2 amd pi to tretkm 3.


               S        No, hum tmabtelo cmJ c m k*fl 50% of fny ftjn3*r mocAty payment far tl*> rolwwinp tomcmc ,




             SMIbltfa      (Li
             If ywn- Hstodt) dlfflndftfai p runt yon from unkraf llmely pnytneaH mdtr • Modified Gtndrartrd Rrptymtm Schedule (MORS! an four
             Prfvtttly Insured taenia), jot ny be eligfoto lor * Fur      tariKtnraco it feinted at (ho ownefn dbcfttioo for » few mm i m ad
             RlteraaHvelo itpilar monthly | tymnet. Tiro FecWeaat Inanelly RwnMd in Inuftonn of em o             mbx. wilh e ttttxiaii of twelve
             nwntbtdmiaf the lift ofBale n The Fetlenneon period nay bo btdnleted le eover pcieilt of ifelfotpaaqr, If «ny titht. However, oaf wplfrre
             nyetm that tree tabg^ndfo nftlnnni w8liwl be n5PHwndif*»rnlMJ«Qijeit panted letmuiaely.


             _     Yet, J hereby request Fotbaonoe for tP of toy cEpblr PlhwHy Inttaed loonta). if tha FntWmet In being teqntond for aptrifw
             tan, pfett* Ibt (bo fiftt cfobt atnenl delta of each:




             Number el       ondayaaaniK tqdngferbenntaa.
                                      Filed 02/08/19
                                   42 Filed          Page 57 of 85
                                            02/08/19 Page
   Case
   Case 5:18-cv-04081-BLF
        5:18-cv-04081-BLF Document
                          Document 42                     57 of 85



                                                           •
   Seetton}:
                                                                                   approved. Ym will receive wihtoo nortec of
   Ynim         niemddDU«: rgtdhrineiilUr |tt)imau tad fa Fortaaneo «r MOBS bee Ha
   the appitrvel or deoiat ofthump an. utter blue beca pttweuMl

                                                                            wn    F my lowDs). 1   ide       mt         red *od onpeid "mi   wBI be
   I certiiy that 1 am omble to tnol a peyaienlf   wording to die pi
                                                                                                              ntv repoyrwaf acbednto will
   capitilrud at the espbatl   or tf > MORS or Perbeanncc period, ml sKhadtd h a new repayment schedule. Thie
   dtmw my lopeyunut parted ei d tcereaje toy monthly piymeiil —a.
                                                                                     of the leader, a <or ha apxL The owner reaerw* the
              d this request tad a supportbut documentation wib remahi die prepcrty paymeran
   I und                                                                                      to other crnCtooi toold r It la the denial or
   right to otata a oopy of sty I rod* epoti AdfHoml debt hniod or prefetroliat                                                fatuwdiotoTy
   termoutran of my [cttamm r ipeost I audumad     lint eheaM my ahaafioa OBder odadl I appBal for raitmonr* chatty, I man
                                                                                                      of my trmoltdpe. 1 cnfet               pd that
   notify AES Oradnue and Prod            I Sendees. The ohm tnftaweiau is me sad correct to tho bos*
                                                                             Ddoistssd and speo ta the tonus of 1M1 request. Iff rejected MORS, t
   mmtpresentafion may lead to tl s de I of my tcquerLj bovo read a          1 piotnhauiy eats for my Ptiwttly It   red looota).
   uodomand Iter I have spaed to reread tho repiytnenrfettnt of Iha on

                                                                                                            Date           2/ 2no
    Bommr SfpuHore                                                     St



                                                                                 ANCE. BUT NOT pom •
    * SELECT EITHER MCftS a ia ECONOMIC HARDSHIP FORBEAR

                                                         INCOMPLETE ITEM WILL DE CAUSE FOR DENIAL. "
    •• ALL ITEMS MOST BBC IMPLETED OR INDICATE HIA". ANY




                                                                            WITH CO-BORROWERSI
                               TED t SECTION MOST BE COMPLETED POR ACCOUNTS


1st CO-BORROWER
                           CoKu.ejt>                                          TELEPHONE NUMBER (                    )

                                                                                 ALTERNATE PHONE NUMBER (.                      >
                                          —=~                          .
ACCOUNT NUMBER

ADDRESS        C/Mi-hce t &                  ea                                  EMPLOYER NAME

                                                                                 EMPLOYER TELEPHONE NUMBER (                          )_
crry                                _ STATE,              ZIP,


EMAIL ADDRESS
                                                                                                              DATE
CO-BORROWER SIGNATURE .



                                                                                 TELEPHONE NUMBER <                 )
2nd CO-BORROWER
                                                                                 ALTERNATE PHONE NUMBER f.                      1
ACCOUNT NUMBER
                                                                                 EMPLOYER NAME
ADDRESS
                                                                                 EMPLOYER TELEPHONE NUMBER (                          )
CTTV                                   STATE.              ZIP.

EMAIL ADDRESS
                                                                                                              date.
CO-BORROWER SIGNATURE




                                                                                                                        urea.
                                                           their information to tfee Application including their signal
Ifyon hive Additional cjmi goers, please be sure to nltach
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 58 of 85




      Exhibit 11


                                                            Exhibit 11
(Page U04fli4 3^2011     15:27                    650-384-0402                                                         FEDEX OFFICE       5182                                       PAGE   01



                                                     S§»
                        FedissOffira .                                                                                 Fax Cover Sheet




                                                                                                                                                                                                 Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 59 of 85
                                                                                                                                                                                                               O
                        FedEx Wnko's is now RadEi Office                                                                                                                                                        CD
                                                                                                                                                                                                                CO
                                                                                                                                                                                                               CD




                                                    IL&ilL
                                                                                                                                                                                                                cn



                                                                                                                                      2
                                                                                                                                                                                                                i—1
                        Date                                                                                          Number of pages ^                                                                         00
                                                                                                                                          (including cover page|
                                                       /               /                                                                                                                                        o
                                                                                                                                                                                                                 <
                                                                                                                                                                                                                 o
                                                                                                                                                                                                                 4^
                        To:                                                                                           From:                                                                                      o
                                                                                                                                                                                                                oo
                                                                                                                                                                                                                H1

                        Name             J}££-                                                                        Name                                                                                       oo

                                                                                                                                                                                                                 Tl
                       Company
                                                                                                                      Company
                                                                                                                                                                                                                D
                       Telephone
                                                &                                                                                                                                                              o

                                                                                                                                                             &ol
                                                                                                                                                                                                               o
                                                                                                                     Telephone                                                                                 c

                                                                                                                                                                                                                 3
                       Fax                                                                                                                                                                                      CD


                                                                                                                                                                                                                  i^
                       Comments                                              L &£A£MC& .——£o^£Jc£.                                                                                                               l\)



                                                                                                                                                                                                                H
                                                                                                                                                                                                                CD
                                                                                                                                                                                                               Q.

                                                                                                                                                                                                                 O
                                                                                                                                                                                                                 N>
                                                                                                                                                                                                                  O
                                                                                                                                                                                                                 CO

                       39^1118615                                                                 790363007142                               790363007203                                                        I—1
                                                                                                                                                                                                                  CO
                       7",,9Q363"0071 1'" 1                                                      71B,9     0 3 6 3 11 0071 4" "2            7 ,B,9 03 63 " 0 0 7 2 01 ,M3
                                Fax. Local Send                                                            Fax Domestic Send                                                                                    Tl
                                                                                                                                                 Fax • International Send                                       CD
                   fedex.com 1.800.GoFBdEx ,.800.4613333                                                                                                                                            ca
                                                                                                                                                                                                     CD
                   03MtF«tE*.AHr.imi"ii«»<v!ir|.f[iMlutu,»ii ten iwi i-niiriviw»hvinr.wini 4||.QF(a.n» SErit}                                                                                                    cn
                                                                                                                                                                                                                 CO
                                                                                                                                                                            227 U?
                                                                                                                                                                                                               o

                                                                                                                                                                                                                00
                                                                                                                                                                                                                cn
""'^'ca se 5:18-cv-04081-BLF
      Case 5:18-cv-04081-BLF Document
                             Document 42
                                      42 Filed
                                         Filed 02/08/19
                                               02/08/19 Page
                                                        Page 60
                                                             60 of
                                                                of 85
                                                                   85                                                                                         02




  SC-FRBNCT

                                          P illVATELY INSURED LOAN
                                                           tUpaymwii Option Form



        BORROWER ACCOUNT N 1MBER

        BORROWER NAME

        ADDRESS


        cm'         ,,                                               STATE                     ZIP CODE                  &/
        TELEPHONE NUMBER                                                 Q3ol
        ALTERNATE TELEPHONI NUMBER (

        WORK TELEPHONE NUM SER t

        EMAIL ADDRESS                       .        JgsApfldfVv ^t>^~ Q UA-ltop . COYH
        Section J:
        If ynnr fnwiteiil tlhiatlan i jniktaf )i hard in mate timely payment!
                                                                              «d your edncnrinn ioantM, ynil may want lo consider a
        MODIFIED GRADUATED *. iPAYMENT SCHEDOLElMOXSl. This achetlule
                                                                               offerc

                a        tl mouths of payns nOi at SOS of the regular monthly phneipal
                                                                                       sod ml oreat payment amount
                a        1 1 montlia of intem I only payments cipaltog 3 1 days of InleresL
                •        A warn to full ptln Jpal and Intercit paymcnla for the habttw of your loan
                                                                                                    period.
                         Tlitte payment* mi t be higher that) your precunei monthly payment!
                                                                                             duo la tho 34 months of tadueed payment* limed ohovc,


                    Vet. 1 would like to * ply fortho MORS ilf you nro applying fnr the MORS,
                                                                                              you may skip Section 3 and jp to aeetlon 3.

          t^w« 1yttn tm.it)lo to ny ite at lentoSOS ofmyregularmonthly payment forthe ft                 ring reaaoDj;

            id<t               tdifW ,klf                        ••/- tifoSL
              &JL faktL                ** t         AUtr
              ia£                               i. IK aAtf.,                                                                                         fi'M.
       Sertlnn 1:
       If your financial diffionlM* p event you fmm malting timely paymenta
                                                                            under a Modified Qradnaled Repayment Schedule (MORS) on
       Ptivnlely                                                                                                                    your
                 lowed loaotal, yoa may be eligible fee a Porbaanmca. Fothenraoea
                                                                                         in granted at the ownet'a discretion for a few rremtht as an
       alterative In tegular otonlllly| aymentn. The Forbearance la nonnally
                                                                             grunted in inernneut* of one to three mmlhit. witlt a ineximam nf twelve
       tnunthe during the life of the iJ m. The Fwbeatance period may be backdated to eover period!
                                                                                                        of delinquency, If any exist. However, nay negative
       reports thnt were auhmitled to | red It burenua will ant In removed if the Forbearance » granted
                                                                                                        refttucltvety.

       —LsL Yes. 1 hereby request'! Forbestaaw for all of my eligible Privately
                                                                                Injured loantit, IT the Forbwnaooe ie boittg requeued for apecirte
       loans, pleare list die firm dbW tetnent     da tea of earls




       Number of mouths you are tetj esthty Forbmrnnee!..
                                                                              ^ZeWoA^.C
    Case 5:i8-cv-04081-BLF
    Case 5:18-cv-04081-BLF Document
                           Document 42
                                    42 Filed
                                       Filed 02/08/19
                                             02/08/19 Page
                                                      Page 61
                                                           61 of
                                                              of 85
                                                                 85




       Siciiort 3?
       Ynti wont continue rnartrijjR yv D regular mouldy payment* until the FftrWnmnrc +jf MfiRS hiw b«*n npprowd. You
                                                                                                                       will receive written notice «f
       rha pprttvnl >rrr ft aul of ihta iv incer, after ft Jtna been proeesredL

       I eertify that I am unable to a *ke payments nce-tsfdloft to the pre**r?t teniw t>r my foam*). I understand thai tcctucd and impord
                                                                                                                                           inIcowl wilt b*
       rapttaliwd ai rf»«5         ol ike MGRS or forbearance period, nnd bonded in a new repayment Kfthrrlt.ire. This new repayment aeliwhjle will
       decrease my repayment period «pd beresfla my nwrthly payment Jtmeual.

       1 uradwistmd t iU request and      ill) auppoitbiy dntaunenlatltui will remain the piaperty of the lender* a ml/or ito ngfttf. The owttrr reaorvrs the
       fiplfl to nbtam a copy of tnj       credit report. Additional debt IneuiTed or preferential payment* to other creditor* ootrld remill In the denial or
       tennbaiion of tny forbearance      reqiteat f imdeuraod lhnt ahoukl my ainatton under wbleH I applied for Forbearance change, I must immediately
       notify AF.S Graduate nnd Pre       1cmtoaat Service*. Tlte nbcvt iafortxmfcio is mic and tciject to the best of my knowledge. 1 understand tliat
       m iarqjrescntatfoii may bad to     he doninl or my request. ] have read aod nndertqnd and agree to ilea lerma of this request. If 1 reteeled MORS, I
       uutfrntnttrf tlpr I have opreetJ i amend the repnjattrnt tcrau of             ptomitwy cote for my Privately (mured Joint j).         *
                                                                           7
       Bnrmnr Signature
                                     L-                    '                  '                                     Dili
                                                                                                                                 5mi
        SEtECT EITHER MGRSi 3R ECONOMIC IIARDSBIF FORBEARANCE. BIT NOT BOTn *


       — ALL items must be a dmplcted or indicate "N/A", any incomplete item will be cause
                                                                                           FOR DENIAL. "




                                                                                          ACCOUNTS WITH CO-BORROWERS!

IW CO-BORROWER                 ^yjlAe/b                  £jg^i<£
                                                                              be.t£(t              IM
                                                                                                        7HZ]
                                                                                    T ELEPHONE NUMBER (                    )
                                                            7
ACCOUNT NUMBER                                                                      ALTERNATE PFIONE NUMBER {_                     )

ADDRESS                                                                             EMPLOYER NAME

cm1                                 A _ STATE                  ZJP_                 EMPLOYER TELEPHONE NUMBER (                          )

EMAIL ADDRESS

CO-BORROWER SIGNATURE _
                                                                                                                    DATE



2nd CO-BORROWER                                                                     TELEPHONE NUMBER!                      ) ______

ACCOUNT NUMBER                                                                      ALTERNATE PHONE NUMBER (                       )

ADDRESS                                                                             EMPLOYER NAME

CITY                                      _ STATE              EIP.                 EMPLOYER TELEPHONE NUMBER!.-                         |
EMAIL ADDRESS

CO-BOKROWER SIGNATURE _
                                                                                                                   DATE



If yon have nddiffonat co-s!g icrs, plenie he sure fo Mtach (heir information tn (he application Including
                                                                                                           their Mgnalurcs.
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 62 of 85




      Exhibit 12


                                                            Exhibit 12
          ^6^iVj20^Case 5;18-cv-04081-BLF Document
,   ;pa
                   Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19
                                                            02/08/19 Page 63
                                                                          63 of
                                                                             of 85
                                                                                85




                                                          PosmiAmmtIfourHome Office*


                                                                       Fax Cover Sheet



                          To:ftEs M W w.                       tn-iao-yiit.
                         ftlHKi&Stoir*. A. /<2AKMyl)A»i<ltot
                                                             e &-I5-//
                         PagaQodndiagci er):                ^                    How                                          .
                         BK



                         OHMWte




                                                                                                                     V




                 ' \




                                                                                                                      T*




                                      < . C ik) The lutuunjUua oogtaiaed m Ma to
                                                                                         rassaec to pdyflcgsd aid rariMcnrial inflmaattan
                       intended only tw the twe of fl    mdSvittail or onC    b ted afrove. If fl m er of this 11
                       recipient of tea employee or agent responsible to                                                          te not
                                                                         deliver it to the intended recipient, you are hereby
                       yon xm in pnnrwrimi BfcmriMimtfnl                                                                      ua notice thai
                                                            and prnnTwgwt tnftwiBntton. Any ifisscmipgtion, distribu
                       1'iuiniiiminatffm te ririn^y
                                                                                                                     tion gf copying oftfall
                                                             Wmm Iwimmtlylifly notify Utr, numW tiy
                                                                                                    tnfayhnti* af ytmr inadvertent receipt,
                       and return the oriental fa message to Eho acader at
                                                                           the address above via tha U.S. Postal   Service.       '
        ma

         *^0Case  5:18-cv-04081-BLF Document
             Case 5:18-cv-04081-BLF Document 42
                                             42 Filed 02/08/19 Page 64 of 85 @002
                                                                                                                      *




                 SC-PMHCT
                                                     PRIVATELY INSURED LOAN
                                                                      Rifip«MOpiahtn



                      BOHROWKR ACCOUNT NUMBER                                                          LutlA
                      BORROWER NAME

                      ADDRESS

                      cmr                faJtwi Cl2                          STATE                cA             ZIP CODE        mol*!
                      TELEPHONE NUMBER (                                            0&3
                      ALTERNATE TEUPBONK NUMBER <                               )
                                                                                                   _      .SjjyWC.

                      WORK TELEPHONE NUMBER (                          I                   -       ;

                      EMAIL ADDRESS                               ~T<X,Loaj*\                                 00 , com

                      Socttal:
                      If yoar IimncaJ a   it  j ia bad ip                      cm y   t educate baa*), yoo                                               y        to            «
                      MODIFIED GRADUATED REPAYMENT SCHEDULE (WOES}. TCi octette olfax


                              •       13inoort»af pjynenB«5Wiof fcawpilirniaitUy pnnetpat «nd bttawtptyrowt
                              »       1 2 mania of teem* eo^r payment agiatag 31 daysofc ms
                              »       A nana Id Iiifl priadptt end iulunJ yi)iw i to Ibtbtboot ofyenrtona period.
                                      Ttaw payment any bn tdgber Una jw pinion monthly J»y»em» d** 1» ibn 3*:                          of radttatJ pnymniitt Heed thnvo.


                                  Yoe, twmUBfc* to apply to the MORS tlfymiBm applying toibt MG                     t, yoo ooyib^SeriloQ 2 end go mention 3.

                        v/             fw ynbie to mnfct >1 ton StfA of my ctgpltr mjuilily [a/mm fir ibt faltming tttorm .

                        JL        fe+*b MM SifJ. halJs ,r> MaAtlt                                                         *#d -/he* IwJ.
                                      7<*£ . A>£ -h*tl~ytfhe. JakaMu. •£                                                      T jjpfL adf./hL
                       jam             Jpauuht—Ma —ttaMT /-ft? /raw bilk                                                   -*)         ev&tyft+f
                      Mwb                             no^                                                 ^                                                  J
                      If yasr          cit effiicaitto ptr.   yon horn m            ; ti        ly kmH aider        Modified G   tai      Rtps         Jet      I MOTS) on yow
                      Piivttdy I       Bred knstl yem any lip               fat n fntaatk                   anone it grimed a tb» nan1! ditcttfrm fur          bv i        > 11 ta
                      niton     ivt     regal        Jy pn        l The P   u              it      illj   reined ia hen   on sf en to too* mparts, abb • rmrbnnm of heelv*
                      mania deiiig flit Hfo ofton tea The Fotbmtacepeciad any be boctatttd a cover ppiodo ofdelinquency, ifany cxat However, toy a/furm


                      —         Ym. I b         it      t focba        to nil of my eSfjHt Frimdy Id fcnmlii* If tbe Fbrtuttame k battg raqaarod to tpeeUk
                      lom. ptoto Unite lint dithntaatto dtttt of neb




                      Number of meads yna nn mqaottint EoAoomooe:.                              (jMofi-thf




I




    s




             I
    S^mbuse                         DoJfiiftMff- ri
             Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 65-O
                                                                    65 of 85
                                                                          85® 003 -                                                                  -
j                                                           -                               •.

             Setleel;                                               ,
             Ti»aa«««ftw^«nii»npiiri—UfjipiniftHttBhwnpe or MG&5 b« htca jyprewL Yw *31 itaiw
                                                                                              imiifcn police of
             itt]|ftral«WU<rMin(B«;ifkr*istmiiineai4.

             I certify Hal 1 unutnbte m alt* jeyi gh aecofding Is tie ca          «f my I ta). 1 imdcrawd Uat accmed tod tttfi   intant w3l be
             captained ! die cnp'ntiaa of the MORS or Forbcumfm period, tad included a new r«)ayimm
                                                                                                       echrdole. Thie new ttpeymeti eehedide wtil
             deemee my inpayment period sod iacreaee my moohJy jsymept emoan.

             I onden     this rwpttc nd ell eqppoitbig docnmeouaoa nil remain the property of die leader, eed/or
                                                                                                                 In nyeOL the owner peeerm the
             rigid m obnls a copy of <oj aeriil upon. AiWlinnel debt named at (ttS      >1 ; m. > to ether cretins corid reudr ta tie deaiel or
                                                             tier tiaM ay ntaode-tita I oppBfd fer Bnbwn— riaoy, I                               _
             aerify AES C    hate ant fie  naal 3     -ken. Tie ebon ideoadin it tree and comet to tie hen of my lmevledge. ] eakntand
                                                                                                                                              tirl
             mitrcprocBaioo gay lead to tic dcahl of my nxpiccCj hevo tend mLunleiUend red egret to
                                                                                                    ibn nana of thie rcqncet If 1 eelectod MGRX, I
             undomad Hat I have tp      J to eoicad tie repeymc^e-Wnn* of tie n^ml prmnieeary tune for my Pritalely Ineurtd k*mli(.


             BertwwtrStt    lure
                                               -A                                                                Data       <p /is/u
             * SELECT EITHER MGRSOR ECONOMIC HARDSHIP FORBEARANCE BUT WOT BOTH"


             " ALL ITEMS MUST BE COMPLETED OR INDICATE TWA". ANY INCOMPLETE ITEM WILL
                                                                                      BE CAUSE FOR DENIAL. ~




                                       THIS SECTION MOST BE COMPLETED FOR ACCOUNTS WITH CO-BORROWERS!


      Itf CO-BORROWER              CmSadd                         s
                                                                                   TXL EFB ONE NUMBER (                 J

      ACCOUNT NUMBER               ,                              dwSp.           ALTERNATE PHONE NUMBER (                     )
      ADDRESS        C/Mt-h ca fa                 £&        $<Cpdd                EMPLOYES NAME

      CITY                                  STATE               ZIP.              EMPLOYER TELEPHONE NUMBER (                         >.
      EMAIL ADDRESS

      CO- BORROWER SIGNATURE
                                                                                                                DATE



      2nd CO-BORROWER                                                             TELEPHONE NUMBER (                    )

      ACCOUNT NUMBER                                                              ALTERNATE PHONE NUMBER (                     )

      ADDRESS                                                                     EMPLOYER NAME                                       -

      CITY                                  STATE.            zip                 EMPLOYER TELEPHONE NUMBER (                         ).
      EMAIL ADDRESS

      CO-BORROWER SIGNATURE
                                                                                                                DATE




      If yon have additional co-aigners, pirate be tare la attach Ihchr information to the application including
                                                                                                                 their rigDalurM.




                                                                                                                                                         \
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 66 of 85




      Exhibit 13


                                                            Exhibit 13
                         Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 67 of 85




  National'"                                                                                 American Education Services
  Collegiate                                                                                 P.O. Box 2461 Humsbura. PA 17105-2461
                                                                                             Toll-free 1-800-233-0557^ TDD 717-720-2354
  Trust                                                                                      Fax 717-720-3916 * International 7 1 7-720-3 1 00
                                                                                             www.aesSuccess.org
   FEBRUARY 27 > 2010




             #BWNDHKB
             #B16A 6387 6902 27LZ#                                                                                 ACCT       NUMBER t                      761
             0SKAR A LIZARRAGA-DAVIS
             926 W00DSIDE RD
             APT 220
             REDWOOD CITY CA  96061-3602




                                                   THIS LETTER IS FOR YOUR INFORMATION ONLY.

   WHY WE ARE CONTACTING YOU
   Based on enrollment information we recently received, changes were made to the separation date, deferments, and/or forbearances on your
   education loan(s), Please refer to the reverse side of this letter for complete details regarding the changes that were made.

   ADDITIONAL INFORMATION YOU MAY FIND HELPFUL
     If:                                                               Then:
    a deferment was granted/adjusted on a FFELP loan(s),,.              „,you wiil be billed for the accrued Interest on loans that are not federally
                                                                       subsidized, ff you choose not to pay the interest, it will be capitalized' (added
                                                                       to the principal balance of the loan) in accordance with the terms of your
                                                                       promissory note(s), Capitalized interest may increase your monthly payment
                                                                       amount,

                                                                        „.you retain the option to cancel the deferment on your loan(s), If you cancel
                                                                       the deferment, any outstanding interest will be capitalfzed'and your loan(s)
                                                                       will be set up for immediate repayment,

    a deferment was grantedfodjusted on an Alternative                  ...the interest may be capitalized' or billed in accordance with fhe terms of the
    loan(s)„,                                                          loan,

                                                                        „,you retain the option to cancel the deferment on your loan(s), If you cancel
                                                                       fhe deferment, your loan(s) will be set up for immediale repayment,

    a determent or forbearance was ended on your !oan(s)„,             ...repayment will resume within 60 days oi the new and date.

    a deferment or forbearance was ended on your loan(s)                „,we wilt resume automatically wilhdrawing your payments from your bank
    and you had been using Direct Debit, our automatic                 account, Please notify us Immediately if you no longer wish for your payments
    payment service, prior to the determent or forbearance,,.          to be debited Irom your bank account or if your account informalion changed
                                                                       during the delerment4orbearance period,

           u feel the informalion listed on the reverse side of this   ...in most cases we will automatically receive the new enrollment information
    letter is incorrect,,.                                             that wiil correct the status of your loan(s}, Please allow up to 4 weeks for us
                                                                       to receive and process new information,




SXP8 : PS06BSAPPM
       16761                                              MR     00090 10D5700D1403




           mmmmmmmsmmmmmmsmtmamaSimSsJSMIimmsmMMmmmSMmmmmmmmsammimammsmMmimstmrnmim
                      Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 68 of 85




    •WHAT IS CAPITALIZATION?

    Capitalization is a process whereby a lender adds unpaid interest to the principal balance of a loan, You are responsible lor
    paying the interest due on your unsubsidized loan(s) during periods of delerment, il you 1ail to make required interest payments
    before the resumption of principal repayment, the lender may capitalize such interest, The principal balance of yourloan(s) will
    increase each time your lender capitalizes unpaid interest, As a result, you will pay more interest charges over the life of the
    loan, When your deferment ends and you begin repaying your loan(s), your monthly payment amount will be higher or, if your
    loan(s) is subject to the $50 minimum payment, you will make more payments.

    This chart compares the monthly payments on loans where interest is paid during the deferment and loans where the inleresl Is
    capitalized. This example uses an interest rate of 8,25%. Tills Is an estimate only, The actual interest capitalized will depend
    on factors such as disbursement date, number of disbursements, and the variable interest rale,


                                                 Loan           Capitalized    Principal      Monthly      Number of      Total
     Treatment of Interest                       Amount         Interest for   to be          Payment      Payments       Amount
                                                                12 months       Repaid                                    Repaid
     When you pay the Interest                   $15,000         $      0      $15,000           $184          120        $23,315*
     When you don't pay the interest             $15,000         $1,238        $18,238           $199          120        $23,900

     * Total amount repaid includes $1,238 ol interest paid by the borrower during the deferment,

     Result; During repayment, you pay $15 less per month and $585 less over the lifetime of your loan(s) when you pay the
     interest as il is charged.




S                                                iiliiiiiliB                               aifiitiiai
             Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 69 of 85




                                           FEBRUARY 27, 2010


                                                 AES
                       SCHOOL ENROLLMENT STATUS CHANGE LOAN DECLARATION

    ACCOUNT NUMBER:               6761         NAME:     OSKAR A LIZARRAGA-DAVIS

                                NEW ENROLLMENT STATU S
                       SCHOOL                            OTHILL COLL
                       SEPARATION DATE                 12/11/09
                       SEPARATION REASON               GRADUATED
                       SEPARATION SOURCE               CH-CLEARINGHOUSE
                       DATE NOTIFIED             i     02/25/10


   LISTED BELOW ARE THE LOANS THAT WERE AFFECTED BY THE ABOVE REQUESTED SCHOOL
   ENROLLMENT STATUS CHANGE. AS A RESULT , YOUR REPAYMENT START DATE MAY HAVE
   CHANGED AND DEFERMENT OR FORBEARANCES MAY HAVE BEEN EITHER APPLIED TO YOUR
   LOAN OR MODIFIED.



   LOAN                            1ST DISB       CURRENT         REPAYMENT
   PROGRAM      CURRENT OWNER        DATE        PRINCIPAL        DATE

   ALPLN        NCT                 06/26/06    $26,869.93        09/16/06

    ACTION
   CHANGED D-FULL TIME SCHOOL DEFERMENT.  NEW DATES ARE 09/02/08 TO 12/11/09
   ADDED F-LATE SCHL NOTIFICA FORBEARANCE FROM 12/12/09 TO 12/31/09




SXP8 : PS06BSAPPM
      761           6761           MR     00090100570001403




                                    ill   mm®                                      liiJ
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 70 of 85




      Exhibit 14


                                                            Exhibit 14
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 71 of 85

     ITS2C*****4043; ;                                   AES/PA                  VTAM NAIC                     TSX2D
DATE    09/14/16      18:24:30            LOAN    FINANCIAL       ACTIVITY                        PAGE    1    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    L I Z ARRAGA-DAVI S ,     OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122 9 62IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79
BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN              TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             03/03/15         03/03/15        5003A               5.00CR               0.00                       0.00
 2             03/02/15         03/02/15        1030A       29, 689. 05CR               11 . 74                     0.00

 3             02/27/15                         2601A               5.00                58.71            29, 099.01
 4             02/12/15         02/13/15        1010C             100 . OOCR            62 . 63          29, 099 . 01
 5             01/27/15                         2601A               5. 00               58.71            29, 099.01
 6             01/12/15         01/12/15        1010C             100 . OOCR            62 . 63          29, 099.01
 7             12/27/14                         2601A               5.00               117 .43           29, 099.01

 8             11/27/14                         2601A               5.00                27.40            29, 099.01
 9             11/20/14         11/21/14        1010C             100 . OOCR            93. 94           29, 099.01
10             10/27/14                         2601A               5.00                46. 97           29, 099.01



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 72 of 85

     ITS2C*****4043; ;                                      AES/PA                   VTAM NAIC                        TSX2D

DATE    09/14/16     18:24:35             LOAN     FINANCIAL          ACTIVITY                           PAGE    2    OF    10



BORROWER      SSN:   ***-**-4043         NAME:     LIZARRAGA-DAVIS,            OSKAR       A

1ST DISB :     06/26/06    LN    SEQ:    0001      LN      PGM:   ALPLN             OWN:       122962IP-NCT

GUARANTOR:       TERI                              CUST      ACCT :     LT11       ORIG    BAL :         26,315.79

BOND    ISSUE:   NCT20064        PD AHEAD:                 STATUS:    ACTIVE               CURR     BAL:                   0.00



        REV    EFFECTIVE        POSTED           TRAN                  TRAN           INTEREST                   PRINCIPAL

        REA       DATE            DATE           TYPE                 AMOUNT              ACCRUED                    BALANCE

 1             10/15/14         10/16/14        1010C                 100 . 00CR               70 . 42          29,099.01
 2             09/27/14                         2601A                   5.00                   58 .59           29, 099.01

 3             09/12/14         09/15/14        1010C                 100.00CR                 62.50            29, 099.01
 4             08/27/14                         2 60 1 A                5.00                   62 . 50          29, 099.01

 5             08/11/14         08/12/14        1010C                 100 . 00CR               58.59            29, 099.01

 6             07/27/14                         2601A                   5.00               117 .22              29, 099.01
 7             06/27/14                         2601A                   5.00               180.06               29, 099.01

 8             05/12/14         05/12/14        1010C                 125. 00CR            121.36               29, 099.01

 9             04/11/14         04/14/14        1010C                 125. 00CR                39.26            29, 102. 65
10             04/01/14         04/01/14        7001A                   0.00               158 . 66             29, 188.39



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD         F8=FWD        F9=PRT       F12=CAN
              Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 73 of 85

     ITS2C**X**4043; ;                                    AES/PA                   VTAM NAIC                     TSX2D

DATE    09/14/16       18:24:35            LOAN    FINANCIAL       ACTIVITY                         PAGE    3    OF    10


                                                                                                                             l
BORROWER       SSN :   ***-**-4043        NAME:    L I Z ARRAGA-DAVI S ,     OSKAR A

1ST DISB :      06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN               OWN:    122962IP-NCT

GUARANTOR:       TERI                              OUST ACCT :       LT11        ORIG    BAL :      26,315.79
BOND    ISSUE:     NCT20064        PD    AHEAD:          STATUS:    ACTIVE               CURR    BAL:                 0.00



        REV     EFFECTIVE         POSTED          TRAN              TRAN            INTEREST                PRINCIPAL

        REA        DATE            DATE           TYPE             AMOUNT               ACCRUED                 BALANCE

 1              02/19/14         02/20/14        1010c             125. 00CR             127.70            28, 709.48
 2              01/17/14         01/17/14        1010c             '125 . 00CR           166.82            28, 709.48

 3              12/05/13         12/06/13        1010c             125 . 00CR            151 . 53          28, 709.48
 4              10/27/13                         2601A               5.00                 11. 65           28, 709.48

 5              10/24/13         10/24/13        1010C             123 . 92CR            104 . 94          28, 709.48

 6              09/27/13                         2601A               5.00                  7.78            28, 709.48
 7              09/25/13         09/26/13        1010C             123. 12CR             112 . 91          28,709.48
 8              08/27/13         08/27/13        1010C             120. 69CR             163.52            28, 709.48
 9              08/27/13                         2601A               5.00                  O.OO            28, 709.48
10              07/16/13         07/16/13        1010C             120 , 69CR            112 . 91          28, 709.48



         SELECTION



F1=HELP       F3=EXIT      F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
              Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 74 of 85

     ITS2C*****4043; ;                                   AES/PA                    VTAM    NAIC                  TSX2D

DATE    09/14/16       18:24:36            LOAN    FINANCIAL       ACTIVITY                         PAGE    4    OF    10



BORROWER       SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB :      06/26/06    LN SEQ:       0001     LN PGM:    ALPLN               OWN:    122 9 62IP-NCT

GUARANTOR:       TERI                              CUST ACCT :       LT11        ORIG    BAL :      26,315.79

BOND    ISSUE:     NCT20064        PD AHEAD:             STATUS:    ACTIVE               CURR    BAL:                 0.00



        REV     EFFECTIVE         POSTED          TRAN              TRAN            INTEREST                PRINCIPAL

        REA        DATE            DATE           TYPE             AMOUNT               ACCRUED                 BALANCE

 1              06/17/13      06/17/13           1010C             120. 69CR              54.50            28, 709.48

 2              06/03/13      06/03/13           1010C             122 . 40CR             27 .25           28, 709.48

 3              05/27/13                         2601A               5.00                151 . 84          28, 709.48

 4              04/18/13      04/19/13           1010C             122 . 40CR            113. 00           28, 709.48

 5              03/20/13      03/20/13           1010C             122 . 40CR             85.82            28, 709.48

 6              02/26/13      02/27/13           1010C             122 . 4 OCR           101.43            28, 709.48

 7              01/31/13      02/01/13           1010C             122 . 40CR             15. 60           28, 709.48

 8              01/27/13                         2601A               5.00                105.34            28, 709.48

 9              12/31/12      12/31/12           1010C             122 , 40CR             15.65            28, 709.48

10              12/27/12                         2601A               5. 00               140 . 91          28,f 709.48



         SELECTION



F1=HELP       F3=EXIT      F5=RFR     F7=BKWD        F8=FWD        F9=PRT        F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 75 of 85

     ITS2C*****4043; ;                                   AES/PA                   VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:36            LOAN    FINANCIAL        ACTIVITY                        PAGE    5    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,f          OSKAR      A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN    PGM:    ALPLN            OWN:       122 9 62IP-NCT

GUARANTOR:       TERI                             OUST    ACCT :     LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD    AHEAD:          STATUS:     ACTIVE              CURR    BAL:                 0 . 00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                 BALANCE

 1             11/21/12         11/21/12        1010C              122.40CR             105, 68           28, 709.48

 2             10/25/12         10/26/12        1010C              122 . 40CR           121 .34           28,709.48

 3             09/24/12         09/25/12        1010C              122 . 40CR           164.39            28, 709.48
 4             08/13/12         08/14/12        1010C              122 . 40CR           109.59            28, 709.48

 5             07/16/12         07/16/12        1010C              111 . 99CR           109, 90           28, 709.48

 6             06/18/12         06/18/12        1010C              107.35CR             122.07            28,709.48

 7             05/18/12         05/18/12        1010C              107.35CR             137 . 82          28, 709.48

 8             04/13/12         04/16/12        1010C              107.35CR             121 .77           28,709.48
 9             03/13/12         03/13/12        1010C              107 . 35CR           113.73            28, 709.48

10             02/13/12         02/13/12        1010C              107.35CR             129,42            28, 709.48



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD        F8=FWD      F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 76 of 85

     ITS2C**'**4043; ;                                    AES/PA                  VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:37            LOAN    FINANCIAL        ACTIVITY                        PAGE    6    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    L I ZARRAGA-DAVI S ,       OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:     ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :        LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:              STATUS;    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                 BALANCE

 1             01/11/12         01/11/12        1010C              107 .35CR            117 .09           28,709.48
 2             12/12/11         12/13/11        1010C              '107 .35CR           109.01            28,709.48

 3             11/14/11         11/14/11        1010C              107.35CR             132.37            28, 709.48

 4             10/11/11         10/12/11        1010C              107 . 35CR           113 .06           28,709.48

 5             09/12/11         09/12/11        1010C              107.35CR             124 .84           28, 709.48

 6             08/11/11         08/11/11        1013C              107 . 35CR            89.73            28,709.48

 7             07/19/11         07/19/11        1010C              212.31CR             310 . 60          28, 709.48

 8             05/01/11         05/02/11        7001A                0.00               238.38            28, 709.48

 9             03/01/11         03/01/11        700 1A               0.00               467 .00           28, 471 . 10

10             10/31/10         11/01/10        700 1A               0.00               574.57            28,004.10
                                                                                                            /




         SELECTION



Fl=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD         F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 77 of 85

     ITS2C*****4043; ;                                    AES/PA                  VTAM    NAIC                  TSX2D
DATE    09/14/16      18:24:37            LOAN    FINANCIAL         ACTIVITY                       PAGE    7    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,            OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:     ALPLN              OWN:    122 9 62TP-NCT

GUARANTOR:       TERI                             CUST     ACCT :     LT11      ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:              STATUS:     ACTIVE             CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN                TRAN          INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE               AMOUNT             ACCRUED                 BALANCE

 1             06/01/10         06/01/10        700 1A                0.00              554,35            27, 429.53
 2             01/01/10         02/26/10        700 1A                0. 00              73.86            26, 875. 18

 3             12/12/09         02/26/10        7001A                 0.00         1,710.40               26. 801 .32
 4             10/21/08         10/22/08        1010C               176. 40CR           375. 01           24, 892 .31

 5             08/07/08         08/08/08        1013C               256. 06CR           156 . 64          24, 892.31

 6             07/07/08         07/07/08        1010C               256. 06CR           173.77            24, 991.73

 7             06/06/08         06/09/08        101QC               256. 06CR           166.88            25, 074.02

 8             05/08/08         05/08/08        1010C               256.06CR            178 . 93          25, 163.20
 9             04/07/08         04/08/08        1010C               256. 06CR           203. 49           25.240.33

10             03/07/08         03/10/08        1010C               256.06CR            189. 54           25,292.90


         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD          F9=PRT      F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 78 of 85

     ITS2C**X**4043; ;                                   AES/PA                  VTAM NAIC                     TSX2D

DATE    09/14/16      18:24:37            LOAN    FINANCIAL       ACTIVITY                        PAGE    8    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV    EFFECTIVE         POSTED          TRAN              TRAN           INTEREST                PRINCIPAL

        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             02/08/08         02/08/08        1010C             256.06CR             203.50            25, 359.42
 2             01/09/08         01/09/08        1010C             256 . 06CR           211 , 17          25, 411 . 98

 3             12/10/07         12/10/07        1010C             256 . 06CR           221.26            25, 456.87
 4             11/09/07         11/12/07        1010C             256 . 06CR           200 .29           25, 491 . 67

 5             10/12/07         10/15/07        1010C             256 . 06CR           247 . 92          25, 547 .44
 6             09/07/07         09/10/07        1010C             256 . 06CR           204 . 87          25, 555.58

 7             08/09/07         08/09/07        1010C             283 , 65CR           240 . 60          25, 606.77

 8             07/06/07         07/09/07        1010C             302.59CR             205. 99           25, 649.82
 9             06/07/07         06/08/07        1010C             302 . 59CR           220 . 89          25, 746.42
10             05/07/07         05/07/07        1010C             302.59CR             221.59            25, 828 . 12



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 79 of 85

     ITS2C*****4043; ;                                  AES/PA                   VTAM    NAIC                  TSX2D

DATE    09/14/16     18:24:38     ,       LOAN    FINANCIAL       ACTIVITY                        PAGE    9    OF    10



BORROWER      SSN:   ***-**-4043         NAME:    LIZARRAGA-DAVIS,          OSKAR A

1ST DISB:      06/26/06    LN    SEQ:    0001     LN PGM:    ALPLN              OWN:    122962IP-NCT

GUARANTOR:       TERI                             CUST ACCT :       LT11       ORIG    BAL :      26,315.79

BOND    ISSUE:    NCT20064        PD    AHEAD:          STATUS:    ACTIVE              CURR    BAL:                 0.00



        REV   EFFECTIVE         POSTED           TRAN              TRAN           INTEREST                PRINCIPAL
        REA       DATE            DATE           TYPE             AMOUNT              ACCRUED                 BALANCE

 1             04/06/07         04/09/07        1010C             302.59CR              72.15            25, 909.12
 2             03/27/07         03/27/07        1010C              50 , 00CR            43.32            26, 139.56

 3             03/21/07         03/21/07        1010C             252 . 59CR           195.38            26, 146.24

 4             02/22/07         02/23/07        1010C             252 . 59CR           224 . 54          26,203.45

 5             01/22/07         01/22/07        1010C             252 . 59CR           253,72            26,228.95

 6             12/18/06         12/19/06        1010C             252.59CR              79.83            26, 228. 95

 7             12/07/06         12/07/06        0390A       26,403.13                    0.00            26,228.95

 8             12/07/06         12/07/06        0395A       26, 403 . 13CR             174 .18                      0.00

 9             11/13/06         11/14/06        1010C             252 . 59CR           181. 93           26,228.95

10             10/19/06         10/19/06        1010C             252 . 59CR           222.36            26,299.61



         SELECTION



F1=HELP       F3=EXIT     F5=RFR        F7=BKWD     F8=FWD        F9=PRT       F12=CAN
           Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 80 of 85


     ITS2C*****4043; ;                                   AES/PA                   VTAM NAIC                       TSX2D

DATE    09/14/16      18:24:38            LOAN    FINANCIAL        ACTIVITY                          PAGE   10    OF    10



BORROWER      SSN :   ***-**-4043        NAME:    LIZARRAGA-DAVIS,           OSKAR      A

1ST DISB :     06/26/06    LN    SEQ:    0001     LN    PGM:    ALPLN            OWN:       122962IP-NCT

GUARANTOR:       TERI                             CUST    ACCT :     LT11       ORIG    BAL :        26,315.79

BOND    ISSUE:    NCT20064        PD AHEAD:             STATUS:     ACTIVE              CURR    BAL:                   0 . 00



        REV    EFFECTIVE         POSTED          TRAN               TRAN           INTEREST                  PRINCIPAL

        REA       DATE            DATE           TYPE              AMOUNT              ACCRUED                   BALANCE

 1             09/18/06         09/18/06        1010C              189. 59CR            189. 60             26, 315.79

 2             08/22/06         08/23/06        1010C              141 . 74CR               84 .26          26, 315.79

 3             08/10/06         08/11/06        1010C              242 . 82CR           314.34              26, 315.79

 4             06/26/06         06/26/06        0101A          26, 315. 79                   0.00           26, 315.79

 5

 6

 7

 8

 9

10



         SELECTION



Fl=HELP       F3=EXIT     F5=RFR        F7=BKWD        F8=FWD      F9=PRT       F12=CAN
             Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 81 of 85


  ITS2X*****4043;                                      AES/PA                VTAM    NAIC                TSX2Y

DATE    09/14/16     18:24:46       REPAYMENT    SCHEDULE     SUMMARY     SELECTION         PAGE    1    OF     2



BORROWER       SSN   ***-**-4043        NAME    OSKAR A   L I ZARRAGA-DAVI S



             SCHED     INSTALL       REPAY     REPAY    1ST   DUE   1ST   DISB        LOAN

SEL    STA   TYPE     AMOUNT          LVLS      TERM      DATE        DATE            PGM               OWNER

  1     I      RP        100 . 00        3       156    02/11/15     06/26/06 ALPLN                NCT

  2     I      L         245. 94         2       163    07/11/14     06/26/06    ALPLN             NCT

  3     I      RP        125.00          3       166    04/11/14     06/26/06 ALPLN                NCT

  4     I      L         234 . 92        2       173    09/11/13 06/26/06 ALPLN                    NCT

  5     I      TG        233. 97         3       176    06/11/13     06/26/06 ALPLN                NCT

  6     I      TG        122.40          4       187    07/11/12     06/26/06 ALPLN                NCT

  7     I      TG        107.35          4       198    08/11/11     06/26/06    ALPLN             NCT

  8     I      L         212.31          2       200    06/11/11     06/26/06 ALPLN                NCT

  9     1      L         209. 82         2       202    04/11/11     06/26/06 ALPLN                NCT

 10     I      L         203. 69         2       206    12/11/10     06/26/06    ALPLN             NCT

 11     I      L         195. 62         2       211    07/11/10     06/26/06 ALPLN                NCT

 12     I      L         189. 61         2       216    02/11/10     06/26/06 ALPLN                NCT




 SELECTION




F1=HELP        F3=EXIT    F5=RFR       F7=BKWD     F8=FWD       F9=PRT     F12=CAN
             Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 82 of 85


  ITS2X**X**4043;                                                         AES/PA                            VTAM      NAIC                     TSX2Y

DATE    09/14/16          18:24:47           REPAYMENT            SCHEDULE           SUMMARY          SELECTION               PAGE        2    OF        2



BORROWER        SSN     ***-**-4043                  NAME       OSKAR A          LIZARRAGA-DAVTS



             SCHED          INSTALL            REPAY          REPAY          1ST     DUE     1ST      DISB              LOAN

SEL    STA   TYPE           AMOUNT               LVLS           TERM             DATE             DATE                  PGM                   OWNER

  1     I       L               213.73                  2         216        09/22/08             06/26/06        ALPLN                 NOT

  2     I       L               256.06                  2         228       09/22/07' 06/26/06 ALPLN                                    NOT

  3     I       L               252.59                  2         239       10/22/06              06/26/06 ALPLN                        NOT

  4     I       L               242 . 82                2         239       08/11/06              06/26/06 ALPLN                        NOT
        kkkkxkkkkkkkkkk                  kkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0
        k k k k x k k k :k 'k k k k -k 'k x k k k k x k k k k k k k k k k x k k k k k k k k k k    k k k k k k k k k k x k k k k k k k k k k x k k k k
  0
        kkkkxkkkkkkkkkkxkkkkxkkkkkkkkkkxkkkkkkkkkk                                                 kkkkkkkkkkxkkkkkkkkkkxkkkk
  o

        kkkk-xkkkkkkkkkk-xkkkk                      kkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0

  o     kkkkxkkkkkkkkkk?rkkkk?rkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkk


  0     kkkkxkkkkkkkkkk-Kkkkk-Kkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-rekkkkkkkkkk                                                                 k k k k


        kkkk-xkkkkkkkkkk-xkkkk-xkkkkkkkkkkxkkkkkkkkkk-xkkkkkkkkkk-xkkkkkkkkkk-xkkkk
  0
                                                                          kkkkkkkkkkxkkkkkkkkkkxkkkkkkkkkkxkkkk
  0



 SELECTION




F1=HELP         F3=EXIT           F5=RFR           F7=BKWD            F8=FWD           F9=PRT           F12=CAN
Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 83 of 85




      Exhibit 15



                                                            Exhibit 15
            Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 84 of 85



                               Loan Payment History Report
                                     Date: 2017-03-10

Account Number:                   4043-001 -PHEA
Social Security Number:           4043                Product:
Name:                     LIZARRAGA-DAVIS,            Officer Code:            777064
                          OSKAR A
Birth Date:               1983-                       School:                  UNIVERSITY OF
                                                                               CALIFORNIA -
                                                                               DAVIS
Address 1 :                                           Program Year:            200506
Address 2:
City:                     HOLLISTER                   Variable Rate Code:      FU QUARTERLY
                                                                               LIBOR
State:                    CA                          Interest Rate:           5.31%
Zip Code:                 95023-0000                  Last Payment Date:       201 5-02-1 3
                                                      Last Payment Amount:     $100.00
                                                      Payment Due Date:
Contract Date:            2006-06-26                  Last Interest Date:      2017-03-10
Date Assigned:            2017-03-07                  Accrued Interest:        $3,046.14
Charge Off Date:          2015-03-02                  Recovered Interest:      $0.00
Charge Off Amount:        29689.05                    Net Interest:            $3,046.14
Recovered Principal:      $0.00                       Associated Costs:        $0.00
Net Charge Off:           $29.689.05                  Recovered Costs:         $0.00
Disbursement Date:        2006-06-26                  Net Costs:               $0.00
Disbursement Amount:      $26,315.79


                                     Transaction History

User     Date          Time    Code Description                                        Amount
System   2015-03-31    00:01 82      $29,689.05 @ 4,910/03/05/2015 - 03/31/2015        $119.82
System   2015-04-02    00:01 82      $29,689.05 @ 4,910 / 03/31/2015 - 04/02/2015      $7.99
System   2015-04-30    00:01 82      $29,689.05 @ 4.920 / 04/02/2015 - 04/30/2015      $112.05
System   2015-05-31    00:01 82      $29.689,05 @ 4.920 / 04/30/2015 - 05/31/2015      $124.06
System   2015-06-30    00:01 82      $29,689.05 @ 4.920 / 05/31/2015 - 06/30/2015      $120.06
System   2015-07-01    00:01 82      $29,689.05 @ 4.920 / 06/30/2015 - 07/01/2015      $4.00
System   201 5-07-31   00:01 82      $29,689.05 @ 4.930 / 07/01/2015 - 07/31/2015      $120.30
System   2015-08-31    00:01 82      $29,689.05 @ 4.930 / 07/31/2015 - 08/31/2015      $124.31
System   2015-09-07    00:01 82      $29,689.05 @ 4.930 / 08/31/201 5 - 09/07/201 5    $28.07
System   2015-09-30    00:01 82      $29.689.05 @ 4.930 / 09/07/2015 - 09/30/2015      $92,23
System   2015-10-01    00:01 82      $29,689.05 @ 4.930 / 09/30/2015 - 10/01/2015      $4.01
System   2015-11-04    00:01 82      $29,689.05 @ 4.940 / 10/01/2015 - 11/04/2015      $136.62
System   2015-12-31    00:01 82      $29,689.05 @ 4,940 / 1 1/04/2015 - 12/31/2015     $229.04
System   2016-01-01    00:01 82      $29,689.05 @ 4,940 / 12/31/2015 - 01/01/2016      $4.01
System   2016-01-31    00:01 82      $29,689,05 @ 4.960 / 01/01/2016 - 01/31/2016      $120.70
System   2016-02-29    00:01 82      $29.689.05 @ 4.960/01/31/2016 - 02/29/2016        $116.68
System 12016-03-03 100:01182         $29,689.05 @ 4.960 / 02/29/2016 - 03/03/2016      $12.07
         Case 5:18-cv-04081-BLF Document 42 Filed 02/08/19 Page 85 of 85

System   2016-03-31    00:01 82   $29,689.05 @ 4.960 / 03/03/2016 - 03/31/2016       $112.66
System   2016-04-01    00:01 82   $29,689.05 ® 4.960 / 03/31/2016 - 04/01/2016       $4.02
System   2016-04-30    00:01 82   $29,689.05 @ 5.180/04/01/2016 - 04/30/2016         $121.85
System   2016-05-31    00:01 82   $29,689.05 @ 5.180/04/30/2016 - 05/31/2016         $130.26
System   2016-06-30    00:01 82   $29.689.05 @ 5.180 / 05/31/2016 - 06/30/2016       $126.06
System   201 6-07-01   00:01 82   $29,689.05 @ 5.180 / 06/30/2016 - 07/01/2016       $4,20
System   2016-08-01    00:01 82   $29,689.05 @ 5.220/07/01/2016 - 08/01/2016         $131.26
System   2016-08-31    00:01 82   $29,689.05 @ 5.220/08/01/2016 - 08/31/2016         $127.03
System   2016-09-06    00:01 82   $29,689.05 @ 5.220 / 08/31/2016 - 09/06/2016       $25.41
System   2016-09-30    00:01 82   $29,689.05 @ 5.220 / 09/06/2016 - 09/30/2016       $101.62
System   2016-10-01    00:01 82   $29.689.05 @ 5.220/09/30/2016 - 10/01/2016         $4.23
System   2016-10-05    00:00 44   Interest Adjustment                                $-7.99
System   2016-10-05    00:01 82   $29,689.05 @ 5.250/ 10/01/2016 - 10/05/2016        $17.03
System   2016-10-31    00:01 82   $29,689.05 @ 5.250/ 10/05/2016 - 10/31/2016        $110.73
System   2016-11-30    00:01 82   $29,689.05 @ 5.250/ 10/31/2016 - 11/30/2016        $127.76
System   2016-12-31    00:01 82   $29,689.05 @ 5.250/ 11/30/2016 - 12/31/2016        $132.02
System   2017-01-01    00:01 82   $29.689.05 @ 5.250 / 12/31/2016 - 01/01/2017       $4.27
System   2017-01-31    00:01 82   $29,689.05 @ 5.310 / 01/01/2017 - 01/31/2017       $129.57
System 2017-02-28 |00:01 182      $29,689.05 @ 5.310/01/31/2017 - 02/28/2017         $120.94
System   2017-03-07    00:01 82   $29,689.05 ® 5.31 0 / 02/28/201 7 - 03/07/201 7    $30.23
System [2017-03-10 100:01 [82     $29,689.05 @ 5.31 0 / 03/07/201 7 - 03/1 0/201 7   $12.96
